      Case: 3:19-cv-00683-wmc Document #: 22 Filed: 01/31/20 Page 1 of 60



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

EDGEWOOD HIGH SCHOOL                          )
OF THE SACRED HEART, INC.,                    )
                                              )
       Plaintiff,                             )               Case No. 3:19-CV-683
                                              )
               v.                             )
                                              )
CITY OF MADISON, WISCONSIN;                   )
CITY OF MADISON ZONING BOARD                  )
OF APPEALS; Zoning Administrator              )
MATTHEW TUCKER, in his official               )
capacity; and Director of Madison’s           )
Building Inspection Division GEORGE           )
HANK, in his official capacity,               )

       Defendants.


                    AMENDED ANSWER AND AFFIRMATIVE DEFENSES


       Defendants City of Madison, Wisconsin, City of Madison Zoning Board of Appeals,

Matthew Tucker, and George Hank, by their attorneys, Boardman & Clark LLP, submit the

following Amended Answer and Affirmative Defenses to Plaintiff Edgewood High School of the

Sacred Heart, Inc.’s Complaint:

                                        INTRODUCTION

       1.      For nearly a century, Edgewood High School of the Sacred Heart, Inc.,
               a/k/a Edgewood High School (“Edgewood”) has used its on-campus
               athletic field to host athletic contests and other activities in furtherance of
               its religious mission and values. However, the City and its officials have
               now imposed the City’s land use regulations in an arbitrary, unequal, and
               unlawful manner to prohibit Edgewood and its students from using the
               field for anything other than team practices and physical education
               classes. All of the City’s public high schools and the University of
               Wisconsin-Madison share the same zoning classification as Edgewood, yet
               the City is imposing these restrictions on Edgewood alone.

       ANSWER:         Defendants deny the allegations in this Paragraph.
      Case: 3:19-cv-00683-wmc Document #: 22 Filed: 01/31/20 Page 2 of 60



       2.     Further, the City is refusing to deliver to Edgewood the electrical permit
              needed to install outdoor lighting around the field and provide for the
              safety of those engaging in activities at night. The City is withholding the
              permit even though it approved Edgewood’s lighting application for
              compliance with the City’s lighting and zoning ordinances on February
              27, 2019 and March 1, 2019, respectively.

       ANSWER:        Defendants admit that Edgewood submitted a lighting application on

February 22, 2019 and that the City has not provided Edgewood with an approved permit.

Defendants deny the remaining allegations of this Paragraph.

       3.     This civil action challenges the arbitrary, unequal, and unlawful manner
              in which the City is imposing its land use regulations to restrict
              Edgewood’s use of its field and the City’s refusal to issue Edgewood its
              electrical permit. Edgewood asserts federal claims under the Religious
              Land Use and Institutionalized Persons Act (RLUIPA), 42 U.S.C.
              §§ 2000cc et seq., the United States Constitution, and state law claims
              over which this Court may exercise supplemental jurisdiction.

       ANSWER:        Defendants admit that Edgewood asserts claims against the City for

behavior that Edgewood contends is arbitrary or unequal, including claims under Wisconsin law,

claims under RLUIPA, and claims under the United States Constitution. Defendants deny that

any of Edgewood’s claims have merit.

                                           THE PARTIES

       4.     Edgewood is a Catholic high school founded in 1881 by the Congregation
              of the Dominican Sisters of Sinsinawa (the “Dominican Sisters of
              Sinsinawa”).

       ANSWER:        Defendants admit that Edgewood is a Catholic high school. Defendants

lack knowledge or information sufficient to form a belief about the truth of the remaining

allegations and therefore deny the same.

       5.     In 1893, the Dominican Sisters of Sinsinawa moved the school, then
              known as Sacred Heart Academy, to a property located on the shore of
              Lake Wingra in Madison, Wisconsin.




                                                2
       Case: 3:19-cv-00683-wmc Document #: 22 Filed: 01/31/20 Page 3 of 60



       ANSWER:         Defendants lack knowledge or information sufficient to form a belief

about the truth of the allegations in this Paragraph and therefore deny the same.

       6.      The Sisters renamed their academy to Sacred Heart Academy at
               Edgewood in 1895 and then opened the doors to Edgewood High School
               of the Sacred Heart in 1927.

       ANSWER:         Defendants lack knowledge or information sufficient to form a belief

about the truth of the allegations in this Paragraph and therefore deny the same.

       7.      Edgewood has operated continuously on its site located at 2219 Monroe
               Street in Madison since 1927.

       ANSWER:         Defendants lack knowledge or information sufficient to form a belief

about the truth of the allegations in this Paragraph and therefore deny the same.

       8.      Edgewood shares its campus with its two sister institutions, Edgewood
               College and Edgewood Campus School.

       ANSWER:         Defendants admit the allegations in this Paragraph.

       9.      While all three institutions have been and remain under the sponsorship of
               the Dominican Sisters of Sinsinawa, each was separately incorporated in
               2011.

       ANSWER:         Defendants lack knowledge or information sufficient to form a belief

about the truth of the allegations in this Paragraph and therefore deny the same.

       10.     Edgewood is organized as a Wisconsin nonprofit corporation.

       ANSWER:         Defendants admit the allegations in this Paragraph.

       11.     Edgewood is a “religious institution” under RLUIPA, 42 U.S.C § 2000cc
               et seq.

       ANSWER:         This Paragraph alleges a legal conclusion to which no response is

required. Defendants note that RLUIPA does not expressly define that term. To the extent a

response is required, Defendants lack knowledge or information sufficient to form a belief about

the truth of the allegations in this Paragraph and therefore deny the same.



                                                 3
       Case: 3:19-cv-00683-wmc Document #: 22 Filed: 01/31/20 Page 4 of 60



       12.     Defendant City of Madison (the “City”) is a municipality in Dane County,
               Wisconsin.

       ANSWER:         Defendants admit the allegations in this Paragraph.

       13.     The City is a “government” under RLUIPA, 42 U.S.C. § 2000cc-5(4)(A),
               and is responsible for its ordinances as well as the acts, omissions, and
               interpretations of its zoning administrator, agents, boards, and councils.

       ANSWER:         This Paragraph alleges a legal conclusion to which no response is

required. To the extent a response is required, Defendants admit that it is a “government” under

the definition provided by RLUIPA, 42 U.S.C. § 2000cc-5(4)(A), but they deny the remaining

allegations of this Paragraph.

       14.     Defendant Matthew Tucker (“Tucker”) is the City’s Zoning Administrator
               and is sued in his official capacity. As Zoning Administrator, Tucker is
               overseen by the Building Inspection Division Director.

       ANSWER:         Defendants admit the allegations in this Paragraph.

       15.     Defendant George Hank (“Hank”) is the Director of the City’s Building
               Inspection Division and is sued in his official capacity. As Director of the
               Building Inspection Division, Hank oversees is the Zoning Administrator,
               Tucker.

       ANSWER:         Defendants admit the allegations in this Paragraph.

       16.     Defendant City of Madison Zoning Board of Appeals (“Zoning Board”) is
               a municipal board established by Wis. Stat. § 62.23(7)(e) and Madison
               Gen. Ordinance (M.G.O.) § 28.205. The Zoning Board has the jurisdiction
               and authority to, among other things, hear and decide appeals where it is
               alleged there is error in any order, requirement, decision or determination
               made by the Zoning Administrator in the enforcement of Madison’s zoning
               laws.

       ANSWER:         This Paragraph alleges a legal conclusion to which no response is

required. To the extent a response is required, Defendants admit the allegations in this Paragraph.

                                 JURISDICTION AND VENUE

       17.     This Court has subject matter jurisdiction over this case pursuant to 28
               USC § 1331, as this action arises under the First and Fourteenth
               Amendments to the United States Constitution; under 28 USC § 1343(a)3,


                                                4
       Case: 3:19-cv-00683-wmc Document #: 22 Filed: 01/31/20 Page 5 of 60



               in that it is brought to redress deprivations under color of state law of
               rights, privileges and immunities secured by the United States
               Constitution; under 28 USC § 1343(a)4, in that it seeks to recover
               equitable relief under acts of Congress, specifically 42 USC § 1983 and
               42 USC § 2000cc, which provide causes of actions for the protection of
               civil and constitutional rights, injunctive remedies and damages, and
               under 28 § 2201(a), to secure declaratory injunctive relief under 28 USC
               § 2202; and under 42 USC § 1988, to secure reasonable attorney fees as
               part of the case. This Court may also exercise supplemental jurisdiction
               over the state law claims under 28 U.S.C. § 1367.

       ANSWER:        Defendants admit that this Court has subject matter jurisdiction over

Edgewood’s federal-law claims and that this Court may exercise supplemental jurisdiction over

Edgewood’s state-law claims.

       18.     Venue is proper under 28 U.S.C. § 1391(b) because the events giving rise
               to this action occurred in the Western District of Wisconsin and at least
               one defendant resides in this district.

       ANSWER:         Defendants admit that venue in this District is proper.

       19.     Since the 1920’s, Edgewood has had an athletic field and track located on
               its campus at 2219 Monroe Street.

       ANSWER:        Defendants admit that Edgewood currently has an athletic field and track

located on its campus at 2219 Monroe Street, but they lack knowledge or information sufficient

to form a belief about the truth of the remaining allegations in this Paragraph and therefore deny

the same.

       20.     A new football field was installed for the 1930-31 school year.

       ANSWER:        Defendants lack knowledge or information sufficient to form a belief

about the truth of the allegations in this Paragraph and therefore deny the same.

       21.     On November 7, 1930, the new field was blessed and consecrated to God.
               Father Leo officiated the ceremony, and the entire student body was
               present for the field’s dedication.




                                                 5
       Case: 3:19-cv-00683-wmc Document #: 22 Filed: 01/31/20 Page 6 of 60



       ANSWER:        Defendants lack knowledge or information sufficient to form a belief

about the truth of the allegations in this Paragraph and therefore deny the same.

       22.     Below are photographs of the field and track taken over the years:




(Photo: 1929 Edgewood football game at Monroe Street field)




(Photo: 1930 Edgewood football game on field with school in the background)




(Photo: 1931 Edgewood football game at current Woodrow Street field location)




(Photo: 1932 Edgewood football game at current Woodrow Street field location)




                                                 6
       Case: 3:19-cv-00683-wmc Document #: 22 Filed: 01/31/20 Page 7 of 60




(Photo: Edgewood High School’s Track & Athletic Field 1937 on the right).




(Photo: Edgewood football field and track in 2015)

       ANSWER:        Defendants lack knowledge or information sufficient to form a belief

about the truth of the allegations in this Paragraph and therefore deny the same.

       23.     For nearly a hundred years, Edgewood has lawfully and openly used its
               track and field to host athletic contests and other activities. Athletic
               contests held on the field further Edgewood’s religious mission and
               values, and always have.

       ANSWER:        Defendants admit that Edgewood has recently used its track and field to

host athletic contests, but deny that such use was lawful pursuant to Edgewood’s then-existing

Master Plan. Defendants lack knowledge or information sufficient to form a belief as to the truth

of the remaining allegations in this Paragraph and therefore deny the same.

       24.     In or about April 1997, Edgewood submitted to the City an approved
               “Stormwater Management Plan” (dated April 7, 1997) which indicated
               that Edgewood would be replacing its old track and field with “a new 400
               meter running track with soccer/football field and underdrain system.”
               Exhibit A, Edgewood High School Master Plan (2014) (hereinafter
               “Edgewood Master Plan”), at A.3.

       ANSWER:        Defendants admit the allegations in this Paragraph.

       25.     Edgewood began a renovation project in 2015 to “rebuild [ ] its athletic
               field and track,” creating “cutting-edge running surfaces for track and
               field training as well as state-of-the art artificial turf for outdoor sports,
               including football, baseball, softball, soccer, track, and lacrosse.” Exhibit
               B, Edgewood High School, Our History (2019).



                                                 7
       Case: 3:19-cv-00683-wmc Document #: 22 Filed: 01/31/20 Page 8 of 60



       ANSWER:        Defendants lack knowledge or information sufficient to form a belief

about the truth of the allegations in this Paragraph and therefore deny the same.

       26.     This 2015 renovation also included installation of a new scoreboard:




       ANSWER:        Defendants admit the allegations in this Paragraph.

       27.     Today, the track and field is named the Goodman Athletic Complex.

       ANSWER:        Defendants admit the allegations in this Paragraph.

       28.     Through sponsorship of Edgewood, the Dominican Sisters of Sinsinawa
               carry out their religious mission to teach and to preach.

       ANSWER:        Defendants lack knowledge or information sufficient to form a belief

about the truth of the allegations in this Paragraph and therefore deny the same.

       29.     In furtherance of the sincerely held religious beliefs of the Dominican
               Sisters of Sinsinawa and of Edgewood, Edgewood’s mission is to “educate
               the whole student for a life of learning, service, personal responsibility
               through a rigorous academic curriculum that embraces the Sinsinawa
               Dominican values of Truth, Compassion, Justice, Partnership and
               Community.” Exhibit C, Edgewood Mission Statement.

       ANSWER:        Defendants lack knowledge or information sufficient to form a belief

about the truth of the allegations in this Paragraph and therefore deny the same.

       30.     For nearly a century, athletics has been a primary way in which
               Edgewood accomplishes its Catholic mission to educate the whole student,
               teach personal responsibility, and instill and promote the Sinsinawa
               Dominican values.




                                                 8
        Case: 3:19-cv-00683-wmc Document #: 22 Filed: 01/31/20 Page 9 of 60



        ANSWER:           Defendants lack knowledge or information sufficient to form a belief

about the truth of the allegations in this Paragraph and therefore deny the same.

        31.      Edgewood is not seeking to use its track and field exclusively for athletic
                 events—even though athletics are integral to the school’s primary
                 religious mission and are engaged in in furtherance of the school’s
                 sincerely held religious beliefs. Edgewood is also seeking to be free to
                 engage in inherently religious activities such as community outreach,
                 evangelism, fellowship, assembly, prayer and worship on the field.
                 Athletic events and the field provide the context and platform for these
                 inherently religious activities to be shared with the community in
                 furtherance of the school’s religious mission and values. They are also all
                 allowable uses under M.G.O. § 28.097. Exhibit D Relevant Portions of
                 Madison General Ordinances.

        ANSWER:           Defendants lack knowledge or information sufficient to form a belief

about the truth of the allegations alleged in the first three sentences of this Paragraph and

therefore deny the same. The fourth sentence of this Paragraph alleges a legal conclusion to

which no response is required. To the extent a response is required, Defendants deny that hosting

athletic events is an allowable use for the Edgewood field.

        32.      Edgewood’s athletics teams are called the Edgewood Crusaders.

        ANSWER:           Defendants admit the allegations in this Paragraph.

        33.      As listed on the Edgewood Crusaders Athletics website, the goals of
                 Edgewood Athletics are to:

                      •   Promote the mission and goals of Edgewood High School
                      •   Maintain Christian, sportsmanlike behavior at all times
                      •   Improve motor skills
                      •   See the need for better health and physical fitness
                      •   Promote a desire to succeed and excel
                      •   Foster the development of moral and ethical standards
                      •   Learn the high ideals of fairness in all human relationships
                      •   Learn to make proper decisions under pressure
                      •   Enjoy competition and comradeship. 1

1
  Edgewood Crusaders Athletics, Goals of Edgewood Athletics
https://www.edgewoodcrusadersathletics.com/goalsofathletics (last visited Aug. 2, 2019).




                                                        9
      Case: 3:19-cv-00683-wmc Document #: 22 Filed: 01/31/20 Page 10 of 60




       ANSWER:        Defendants admit that this Paragraph accurately quotes from the website

located at https://www.edgewoodcrusadersathletics.com/goalsofathletics as of October 8, 2019.

Defendants lack knowledge or information sufficient to form a belief about the truth of the

remaining allegations in this Paragraph and therefore deny the same.

       34.     Athletics is also a primary way Edgewood students connect with each
               other and experience the Dominican value of community.

       ANSWER:        Defendants lack knowledge or information sufficient to form a belief

about the truth of the allegations in this Paragraph and therefore deny the same.

       35.     Through athletics, Edgewood students develop discipline, character, and
               unity.

       ANSWER:        Defendants lack knowledge or information sufficient to form a belief

about the truth of the allegations in this Paragraph and therefore deny the same.

       36.     By hosting athletics on its field, Edgewood is able to draw people to its
               campus and display its values to the community.

       ANSWER:        Defendants lack knowledge or information sufficient to form a belief

about the truth of the allegations in this Paragraph and therefore deny the same.

       37.     Edgewood students, athletes, and coaches often pray before athletic
               contests.

       ANSWER:        Defendants lack knowledge or information sufficient to form a belief

about the truth of the allegations in this Paragraph and therefore deny the same.

       38.     Edgewood offers students the ability to participate on twenty-five different
               boys or girls sports teams.

       ANSWER:        Defendants lack knowledge or information sufficient to form a belief

about the truth of the allegations in this Paragraph and therefore deny the same.

       39.     Approximately 75% of Edgewood students participate in athletics.




                                                10
      Case: 3:19-cv-00683-wmc Document #: 22 Filed: 01/31/20 Page 11 of 60



       ANSWER:        Defendants lack knowledge or information sufficient to form a belief

about the truth of the allegations in this Paragraph and therefore deny the same.

       40.     Edgewood athletics provides a unique opportunity to educate, congregate
               in community, recreate, and celebrate the school’s values.

       ANSWER:        Defendants lack knowledge or information sufficient to form a belief

about the truth of the allegations in this Paragraph and therefore deny the same.

       41.     Edgewood athletics is critical to the school’s mission to increase
               enrollment.

       ANSWER:        Defendants lack knowledge or information sufficient to form a belief

about the truth of the allegations in this Paragraph and therefore deny the same.

       42.     In furtherance of the Sinsinawa Dominican values of Compassion, Justice,
               Partnership and Community, part of Edgewood’s religious mission is to
               provide an alternative option to the underserved communities in Madison
               and to increase the racial and ethnic diversity of the school. The strength
               and appeal of Edgewood’s athletics program is a key way Edgewood is
               able to reach and attract students from these underserved communities.

       ANSWER:        Defendants lack knowledge or information sufficient to form a belief

about the truth of the allegations in this Paragraph and therefore deny the same.

       43.     For nearly a century, Edgewood’s high-school teams have continuously
               used its athletic field for events like football, soccer, track and field,
               baseball, and summer sports camps.

       ANSWER:        Defendants lack knowledge or information sufficient to form a belief

about the truth of the allegations in this Paragraph and therefore deny the same.

       44.     For example, Edgewood hosted multiple football games and soccer games
               on the athletic field during the 2018-19 academic year.

       ANSWER:        Defendants admit that soccer games appear to have been played on the

field on March 27, 2019; March 29, 2019; April 2, 2019; April 16, 2019; April 30, 2019; and




                                                11
      Case: 3:19-cv-00683-wmc Document #: 22 Filed: 01/31/20 Page 12 of 60



May 7, 2019. Defendants lack knowledge or information sufficient to form a belief about the

truth of the remaining allegations in this Paragraph and therefore deny the same.

       45.     Since 1999, Edgewood has hosted numerous track meets (including
               parochial meets and meets for youth on the West Side of the City) on the
               field.

       ANSWER:        Defendants lack knowledge or information sufficient to form a belief

about the truth of the allegations in this Paragraph and therefore deny the same.

       46.     Lacrosse matches have been regular events on the field since 2015.

       ANSWER:        Defendants lack knowledge or information sufficient to form a belief

about the truth of the allegations in this Paragraph and therefore deny the same.

       47.     Since at least 1999, the field has included bleachers for fans.

       ANSWER:        Defendants admit that there are currently bleachers next to the field at

Edgewood but they lack knowledge or information sufficient to form a belief about the truth of

the remaining allegations in this Paragraph and therefore deny the same.

       48.     Beyond student athletic contests, Edgewood has also through the years
               allowed the community to access the field and other parts of its property
               for recreational purposes, including the Monroe Street Farmers’ Market.

       ANSWER:        Defendants lack knowledge or information sufficient to form a belief

about the truth of the allegations in this Paragraph and therefore deny the same.

       49.     Edgewood has also hosted other activities on its athletic field in
               furtherance of its religious mission and values and is compelled by its
               sincerely held religious beliefs to use the field for other religious uses
               related to the school’s primary religious mission, including various
               assemblies, masses, convocations, and community events.

       ANSWER:        Defendants lack knowledge or information sufficient to form a belief

about the truth of the allegations in this Paragraph and therefore deny the same.

       50.     The City adopted its current Zoning Code on October 26, 2011, with an
               effective date of January 2, 2013. See City of Madison ORD-12-00134.



                                                12
      Case: 3:19-cv-00683-wmc Document #: 22 Filed: 01/31/20 Page 13 of 60




       ANSWER:           Defendants admit that the City adopted the zoning code on October 26,

2012, with an effective date of January 2, 2013. Defendants deny the remaining allegations in

this Paragraph.

       51.     As part of the new code, the City created a new zoning designation called
               the “Campus-Institutional District,” which is designed for “the City’s
               major educational and medical institutions.” See generally Exhibit D.

       ANSWER:           Defendants admit the allegations in this Paragraph.

       52.        Campus-Institutional Districts were created to “accommodate the growth
                  and development needs of these institutions, and coordinate the master
                  plans of these institutions with the City’s plans, policies and zoning
                  standards.” Exhibit D at M.G.O. § 28.097(1).

       ANSWER:           This Paragraph alleges a legal conclusion to which no response is

required. To the extent a response is required, Defendants admit that this Paragraph accurately

quotes from M.G.O. § 28.097(1) but deny the remaining allegations in this Paragraph.

       53.        Prior to 2013, the City zoned Edgewood as a residential district. See
                  Exhibit E, Planning Division Staff Report on Edgewood Master Plan 6
                  (Mar. 24, 2014) (“Planning Division Staff Report”).

       ANSWER:           Defendants admit the allegations in this Paragraph.

       54.        After 2013, as “part of the mapping of the new Zoning Code,” the City
                  zoned Edgewood as a Campus-Institutional District under Section 28.097,
                  which remains its zoning classification today. See Exhibit E, Planning
                  Division Staff Report 6.

       ANSWER:           Defendants admit the allegations in this Paragraph.

       55.        In addition to Edgewood, the City also rezoned the following institutions,
                  among others, into a Campus-Institutional District: the University of
                  Wisconsin-Madison, Madison Area Technical College, James Madison
                  Memorial High School, Madison East High School, Madison West High
                  School, and Madison La Follette High School.

       ANSWER:           Defendants admit that in addition to Edgewood, the high schools listed in

this Paragraph are located in Campus-Institutional District zoning, as are portions of the



                                                  13
      Case: 3:19-cv-00683-wmc Document #: 22 Filed: 01/31/20 Page 14 of 60



University of Wisconsin-Madison campus and the Madison College Truax campus. Defendants

deny the remaining allegations in this Paragraph.

       56.     Campus-Institutional Districts are unique in Madison’s Zoning Code
               because they do not operate under the permitted/conditional use
               framework applicable to other zoning districts. Rather, all “uses allowed
               within the Campus Institutional District are listed separately” as either
               primary or secondary uses under Section 28.097. Exhibit D at M.G.O.
               § 28.091(1).

       ANSWER:        This Paragraph alleges a legal conclusion to which no response is

required. To the extent a response is required, the text of the ordinance speaks for itself.

Defendants deny all allegations inconsistent with the text of the ordinance.

       57.     The separate list is found at Section 28.097(3), which divides permitted
               uses in the Campus-Institutional district into “primary or secondary”
               uses. Exhibit D at M.G.O. § 28.097(3).

       ANSWER:        This Paragraph alleges a legal conclusion to which no response is

required. To the extent a response is required, the text of the ordinance speaks for itself.

Defendants deny all allegations inconsistent with the text of the ordinance.

       58.     The list of permitted “primary uses” in a Campus-Institutional District
               includes “educational uses associated with colleges, universities, and
               secondary and primary schools, including classroom buildings, libraries,
               and offices.” Exhibit D at M.G.O. § 28.097(3)(a)1 (capitalization
               altered).

       ANSWER:        This Paragraph alleges a legal conclusion to which no response is

required. To the extent a response is required, the text of the ordinance speaks for itself.

Defendants deny all allegations inconsistent with the text of the ordinance.

       59.     The list of permitted “secondary uses” includes “indoor and outdoor
               sports and recreational facilities”; “places of worship”; “stadiums,
               auditoriums, and arenas, open or enclosed,” and “other uses related to
               the institution’s primary mission.” Exhibit D at M.G.O. § 28.097(3)(b)5,
               10, 15, 17 (capitalization altered).




                                                14
      Case: 3:19-cv-00683-wmc Document #: 22 Filed: 01/31/20 Page 15 of 60



       ANSWER:        This Paragraph alleges a legal conclusion to which no response is

required. To the extent a response is required, the text of the ordinance speaks for itself.

Defendants deny all allegations inconsistent with the text of the ordinance.

       60.     The term “athletic contest” is not used or defined anywhere in Madison’s
               Zoning Code.

       ANSWER:        Defendants admit the allegations in this Paragraph.

       61.     The Campus Institutional Ordinances allow schools in Campus-
               Institutional Districts to use their property, by right and without seeking a
               permit or other approval, as outdoor sports and recreational facilities,
               outdoor stadiums, outdoor arenas, and for other uses related to the
               institution’s primary mission. Exhibit D at M.G.O. §§ 28.097(3).

       ANSWER:        This Paragraph alleges a legal conclusion to which no response is

required. To the extent that a response is required, the text of the ordinance speaks for itself;

Defendants deny the allegations in this Paragraph to the extent they disregard the legal

significance of Edgewood’s then-existing Master Plan or are inconsistent with the text of the

ordinance. Further, Defendants affirmatively state that conditional-use approval is required in a

Campus-Institutional District without a master plan in order to establish, improve, or modify any

primary or secondary use occurring outside of an enclosed building.

       62.     Accordingly, Edgewood is entitled to use its athletic field for athletic
               contests as well as any other uses related to the school’s primary mission
               as secondary uses and as a matter of law under Madison’s Zoning Code.

       ANSWER:        Defendants admit that there are no restrictions on holding athletic contests

for those in Campus-Institutional District zoning without a Master Plan and Edgewood may use

its field consistent with allowable uses under law. Defendants deny the remaining allegations in

this Paragraph.

       63.     Apart from the Zoning Code, Edgewood has a legal right under Wisconsin
               Law to use its athletic field to host games, given its established and
               consistent use for that purpose beginning nearly a century ago.



                                                15
      Case: 3:19-cv-00683-wmc Document #: 22 Filed: 01/31/20 Page 16 of 60




       ANSWER:        Defendants deny the allegations in this Paragraph.

       64.     Under the new zoning code, institutions zoned as a Campus-Institutional
               District may voluntarily submit a “Campus Master Plan” to the City in
               order to facilitate and “guide the future growth of those institutions.” Id.
               at M.G.O. § 28.097(1)–(2); see Exhibit E, Planning Division Staff Report
               6.

       ANSWER:        This Paragraph alleges a legal conclusion to which no response is

required. To the extent a response is required, the text of the ordinance speaks for itself.

Defendants deny all allegations inconsistent with the text of the ordinance.

       65.     To that end, a Master Plan generally includes a “description of existing
               conditions” and “the proposed conditions” on the campus, including
               “future needs/capital improvements,” “phasing of proposed
               improvements,” and “future land uses and buildings.” Exhibit D at
               M.G.O. § 28.097(5)(c)(1)–(2) (capitalization altered).

       ANSWER:        This Paragraph alleges a legal conclusion to which no response is

required. To the extent a response is required, the text of the ordinance speaks for itself.

Defendants deny all allegations inconsistent with the text of the ordinance.

       66.     For institutions zoned as a Campus-Institutional District as of the effective
               date of Section 28.097—which includes Edgewood and all of the other
               institutions listed in paragraph 60 above—creation of a master plan is
               optional, but “[e]ncourage[d].” See Exhibit D at M.G.O. § 28.097(1)(c),
               (2).

       ANSWER:        This Paragraph alleges a legal conclusion to which no response is

required. To the extent a response is required, the text of the ordinance speaks for itself.

Defendants deny all allegations inconsistent with the text of the ordinance.

       67.     However, for any “District created after the effective date of this
               ordinance,” submission of a master plan is mandatory. Exhibit D at
               M.G.O. § 28.097(2)(a).




                                                16
      Case: 3:19-cv-00683-wmc Document #: 22 Filed: 01/31/20 Page 17 of 60



       ANSWER:        This Paragraph alleges a legal conclusion to which no response is

required. To the extent a response is required, the text of the ordinance speaks for itself.

Defendants deny all allegations inconsistent with the text of the ordinance.

       68.     If an institution submits a master plan, and that plan is approved by the
               City, then that plan governs the development of new structures within the
               Campus-Institutional District for the life of the plan, which is ten years.
               Exhibit D at M.G.O. § 28.097(2)(b)–(d), (4), (7).

       ANSWER:        This Paragraph alleges a legal conclusion to which no response is

required. To the extent a response is required, the text of the ordinance speaks for itself.

Defendants deny all allegations inconsistent with the text of the ordinance.

       69.     Master plans expire ten years from when they are approved.

       ANSWER:        Defendants admit the allegations in this Paragraph, but Defendants

affirmatively allege that master plans may be repealed as well, such as for example, Edgewood’s

Master Plan, which the City repealed at Edgewood’s request, on January 7, 2020.

       70.     For any “buildings properly identified on a Campus Master Plan,” the
               District need only obtain approval from “an architectural review
               committee prior to construction,” rather than obtain “conditional use
               approval” from the City. See Exhibit D at M.G.O. § 28.097(2)(c), (7)(a);
               see also Exhibit E, Planning Division Staff Report 7.

       ANSWER:        This Paragraph alleges a legal conclusion to which no response is

required. To the extent a response is required, the text of the ordinance speaks for itself.

Defendants deny all allegations inconsistent with the text of the ordinance.

       71.     In other words, if the City approves a master plan, then “the specific
               projects shown on the campus Master Plan will not be reviewed by the
               Plan Commission [again] if those projects adhere to the approved master
               plan.” Exhibit E.




                                                17
      Case: 3:19-cv-00683-wmc Document #: 22 Filed: 01/31/20 Page 18 of 60



       ANSWER:        This Paragraph alleges a legal conclusion to which no response is

required. To the extent a response is required, the text of the ordinance speaks for itself.

Defendants deny all allegations inconsistent with the text of the ordinance.

       72.     The Campus Institutional Ordinance also allows, but does not require,
               those schools to submit a master Plan to create a streamlined
               development-approval process to accommodate their development needs
               during the ten year term of the master plan.

       ANSWER:        This Paragraph alleges a legal conclusion to which no response is

required. To the extent a response is required, the text of the ordinance speaks for itself.

Defendants deny all allegations inconsistent with the text of the ordinance.

       73.     Master Plans govern the development of structures, not an institution’s
               existing or future uses of or activities on property.

       ANSWER:        This Paragraph alleges a legal conclusion to which no response is

required. To the extent a response is required, Defendants deny the allegations in this Paragraph.

       74.     To date none of the City’s four public high schools have submitted a
               master plan for approval. Only Edgewood and the University of
               Wisconsin-Madison have adopted a master plan. See Exhibit F, Planning
               Division, Letter to Gary Brown, dated October 4, 2017; Exhibit G,
               Planning Division Staff Report on University of Wisconsin Master Plan 8
               (June 19, 2017).

       ANSWER:        Defendants admit the allegations in this Paragraph.

       75.     In January 2014, Edgewood voluntarily submitted a Master Plan to the
               City under Section 28.097. Exhibit A, Edgewood Master Plan.

       ANSWER:        Defendants admit the allegations in this Paragraph. Defendants

affirmatively allege that the City repealed Edgewood’s Master Plan, at Edgewood’s request, on

January 7, 2020.

       76.     Edgewood’s Master Plan includes the requirements outlined by Section
               28.097, namely a description of “existing conditions” and a description of
               “proposed conditions” for future development on campus. Exhibit A at 5,
               14–19 (Part 2), 20–51 (Part 3)); compare M.G.O. § 28.097(5)(c)1–2.



                                                18
      Case: 3:19-cv-00683-wmc Document #: 22 Filed: 01/31/20 Page 19 of 60




       ANSWER:       This Paragraph alleges a legal conclusion to which no response is

required. To the extent a response is required, the text of the ordinance speaks for itself.

Defendants deny all allegations inconsistent with the text of the ordinance. Defendants also

affirmatively allege that the City repealed Edgewood’s Master Plan, at Edgewood’s request, on

January 7, 2020.

       77.    These future developments include the construction of nineteen proposed
              buildings. Exhibit A at 24–25.

       ANSWER:       Defendants admit the allegations in this Paragraph, with the clarification

that future developments include the construction of nineteen proposed buildings and additions

to existing buildings. Defendants also affirmatively allege that the City repealed Edgewood’s

Master Plan, at Edgewood’s request, on January 7, 2020.

       78.    Edgewood designed its Master Plan to ensure “that all stakeholders are
              aware of potential future developments on campus” and to “provide a
              basis for implementing [Edgewood’s] development decisions.” Exhibit A
              at 5.

       ANSWER:       Defendants lack knowledge or information sufficient to form a belief as to

the purposes Edgewood had in mind when it designed its Master Plan, and therefore Defendants

deny the same. Defendants also affirmatively allege that the City repealed Edgewood’s Master

Plan, at Edgewood’s request, on January 7, 2020.

       79.    The plan “is not intended to be a detailed blueprint for construction” on
              Edgewood’s campus. Exhibit A at 5.

       ANSWER:       Defendants lack knowledge or information sufficient to form a belief as to

Edgewood’s intent and therefore deny the same. Defendants also affirmatively allege that the

City repealed Edgewood’s Master Plan, at Edgewood’s request, on January 7, 2020.

       80.    The purpose of the Master Plan was not to establish Edgewood’s right to
              continue to use the field for its existing activities. Edgewood already had



                                              19
      Case: 3:19-cv-00683-wmc Document #: 22 Filed: 01/31/20 Page 20 of 60



               the legal right to continue those activities under both state law and
               Madison’s Zoning Ordinances.

       ANSWER:         Defendants lack knowledge or information sufficient to form a belief as to

the purposes Edgewood had in mind when it designed its Master Plan, and therefore Defendants

deny the same. Defendants deny that Edgewood already had the legal right to continue those

activities under both state law and Madison’s Zoning Ordinances when the Master Plan was put

into effect. Defendants also affirmatively allege that the City repealed Edgewood’s Master Plan,

at Edgewood’s request, on January 7, 2020.

       81.     Edgewood’s Master Plan did not list all the then-existing activities which
               occur on Edgewood’s field or the rest of Edgewood’s campus as these
               activities were already established before Edgewood’s Master Plan was
               submitted. Exhibit H, Letter from Douglas R. Hursch to Brian Munson,
               dated Jan. 4, 2019.

       ANSWER:         Defendants lack knowledge or information sufficient to form a belief

about the truth of the allegations in this Paragraph and therefore deny the same. Defendants also

affirmatively allege that the City repealed Edgewood’s Master Plan, at Edgewood’s request, on

January 7, 2020.

       82.     Listing all activities performed on Edgewood’s athletic field was not a
               prerequisite for those activities to continue to be allowed during the term
               of the Master Plan.

       ANSWER:         Defendants object that this allegation is vague and confusing and therefore

lack knowledge sufficient to form a belief about the truth of any allegations in this Paragraph and

therefore deny the same. Subject to that objection, Defendants deny that Edgewood was allowed

to hold “athletic contests” on its field pursuant to its now-repealed Master Plan.

       83.     The City approved Edgewood’s Master Plan, subject to conditions not
               relevant here, on April 22, 2014. Exhibit I, Letter to Douglas R. Hursch
               dated April 22, 2014.




                                                 20
      Case: 3:19-cv-00683-wmc Document #: 22 Filed: 01/31/20 Page 21 of 60



       ANSWER:         Defendants admit that the City approved Edgewood’s Master Plan, with

conditions, on April 22, 2014. Defendants deny that those conditions are not relevant here.

Defendants also affirmatively allege that the City repealed Edgewood’s Master Plan, at

Edgewood’s request, on January 7, 2020.

       84.     Edgewood’s approved Master Plan referenced the new, rebuilt track and
               athletic field. Exhibit A, Edgewood Master Plan, at A.3 § 3.3.

       ANSWER:         Defendants deny that Edgewood’s Master Plan referenced the new, rebuilt

track and athletic field. The cited reference is to Edgewood’s Stormwater Management Plan.

Defendants also affirmatively allege that the City repealed Edgewood’s Master Plan, at

Edgewood’s request, on January 7, 2020.

       85.     In the Planning Division Staff Report, which recommended approval of
               the plan to the Planning Division, the City noted that no Master Plan had
               yet been approved for a Campus-Institutional District. Exhibit E,
               Planning Division Staff Report 6.

       ANSWER:         Defendants admit the allegations in this Paragraph.

       86.     Edgewood’s Master Plan was the first Master Plan that the Plan
               Commission was ever asked to consider. Exhibit E, Planning Division
               Staff Report 6.

       ANSWER:         Defendants admit the allegations in this Paragraph.

       87.     The City also approved Edgewood’s First Amendment to its Master Plan
               in 2015.

       ANSWER:         Defendants admit the allegations in this Paragraph.

       88.     The University of Wisconsin is zoned as a Campus Institutional District,
               like Edgewood.

       ANSWER:         Defendants admit that portions of the University of Wisconsin-Madison

campus are located in Campus-Institutional District zoning. Defendants deny the remaining

allegations in this Paragraph.




                                                21
       Case: 3:19-cv-00683-wmc Document #: 22 Filed: 01/31/20 Page 22 of 60



        89.      The University of Wisconsin submitted a Master Plan under the Campus
                 Institutional District Ordinances in 2017, like Edgewood did in 2014. 2

        ANSWER:          Defendants admit that in 2017 the University of Wisconsin submitted a

master plan under the Campus-Institutional District zoning ordinances. Defendants also admit

that in 2014 Edgewood submitted a master plan under the Campus-Institutional District zoning

ordinances. Defendants deny the remaining allegations in this Paragraph.

        90.      The City approved the University of Wisconsin’s Master Plan in 2017, like
                 it approved Edgewood’s in 2014.

        ANSWER:          Defendants admit that the City approved the University of Wisconsin’s

Master Plan but deny that it was in 2017 or that the approval process was like Edgewood’s. The

Common Council approved and adopted the University of Wisconsin’s Master Plan in 2018, and

it became effective January 1, 2019. Defendants also affirmatively allege that the City repealed

Edgewood’s Master Plan, at Edgewood’s request, on January 7, 2020.

        91.      The University of Wisconsin has numerous facilities and open spaces
                 dedicated to particular purposes, including facilities and open spaces
                 dedicated to recreation, athletics, and athletic contests.

        ANSWER:          Defendants object that this allegation is vague and confusing. Subject to

that objection, Defendants lack knowledge sufficient to form a belief about the truth of any

allegations in this Paragraph as written and therefore deny the same.

        92.      The University of Wisconsin Master Plan only identifies a subset of all of
                 the University’s facilities and open spaces, and only a subset of the
                 University’s facilities and open spaces as being dedicated to recreation,
                 athletics, and athletic contests.




2
 The University of Wisconsin’s Master Plan, which is an over 300-page PDF, is available at the City of
Madison’s website. See City of Madison Legislative Information Center, File #47245 (May 9, 2017), https://
madison.legistar.com/LegislationDetail.aspx?ID=3100720&GUID=CA974453-66D0-4FE5-BA1C-57FA39D
1C69D (Attachments 7–11).



                                                      22
      Case: 3:19-cv-00683-wmc Document #: 22 Filed: 01/31/20 Page 23 of 60



       ANSWER:        Defendants object that this allegation is vague and confusing. Subject to

that objection, Defendants lack knowledge sufficient to form a belief about the truth of any

allegations in this Paragraph as written and therefore deny the same.

       93.     The University of Wisconsin’s Master Plan only describes a very small
               subset of activities for any of the facilities and open spaces that it does
               identify.

       ANSWER:        Defendants object that this allegation is vague and confusing. Subject to

that objection, Defendants lack knowledge sufficient to form a belief about the truth of any

allegations in this Paragraph as written and therefore deny the same.

       94.     For example, the University of Wisconsin Master Plan identifies the
               facilities and open spaces listed immediately below dedicated to
               recreation, athletics, and athletic contests:

                  •   The Nielsen Tennis Stadium, yet it does not state that this facility
                      or open space is used for tennis competitions, tennis practices, or
                      tennis summer camps, among other obvious activities for which the
                      university has used Nielsen Stadium both before and after the
                      effective date of its master plan;

                  •   The Natatorium, yet it does not state that this facility is used for
                      swim meets/competitions, diving competitions, or weight lifting,
                      among other obvious activities for which the university has used
                      the Natatorium both before and after the effective date of its
                      master plan;

                  •   The Goodman Softball Complex, yet it does not state that this open
                      space is used for softball games, among other obvious activities for
                      which the university has used the Goodman Softball Complex both
                      before and after the effective date of its master plan;

                  •   The McClimon Track Facility, yet it does not state that this open
                      space is used for track & field meets or team practices, among
                      other obvious activities for which the university has used the
                      McClimon Track Facility both before and after the effective date of
                      its master plan;

                  •   The Near West Fields, yet it does not state that this open space is
                      used for intramural athletic contests, club sport contests, or other
                      athletic competitions or practices, among other obvious activities


                                                23
      Case: 3:19-cv-00683-wmc Document #: 22 Filed: 01/31/20 Page 24 of 60



                      for which the university has used the Near West Fields both before
                      and after the effective date of its master plan;

                  •   The Near East Fields, yet it does not state that this open space is
                      used for intramural athletic contests, club sport contests, or other
                      athletic competitions or practices, among other obvious activities
                      for which the university has used Near East Fields both before and
                      after the effective date of its master plan.

       ANSWER:        Defendants admit that the locations listed in this Paragraph are on the

University of Wisconsin campus. Defendants lack knowledge or information sufficient to form a

belief as to the remaining allegations in this Paragraph and therefore deny the same. The text of

the University of Wisconsin’s Master Plan speaks for itself. Defendants deny any allegations

inconsistent with the text of the University of Wisconsin’s Master Plan.

       95.     Additionally, for example, the University of Wisconsin Master Plan
               identifies these other facilities and open spaces:

                  •   The Memorial Union and Memorial Union Terrace, yet it does not
                      state that this facility and open space is used for weddings and
                      wedding receptions, concerts, meetings, or vending, among other
                      obvious activities for which the university has used these spaces
                      both before and after the effective date of its master plan;

                  •   The Memorial Library, yet it does not state that this facility is used
                      for any activities;

                  •   Residence Halls, yet it does not state that these facilities are used
                      for any activities.

       ANSWER:        Defendants admit that the locations listed in this Paragraph are on the

University of Wisconsin campus. Defendants lack knowledge or information sufficient to form a

belief as to the remaining allegations in this Paragraph and therefore deny the same. The text of

the University of Wisconsin’s Master Plan speaks for itself. Defendants deny any allegations

inconsistent with the text of the University of Wisconsin’s Master Plan.




                                                24
      Case: 3:19-cv-00683-wmc Document #: 22 Filed: 01/31/20 Page 25 of 60



        96.     The University of Wisconsin Master Plan does not identify or describe the
                University Bay Fields or the Cole Recreation Area, both of which host
                athletic contests.

        ANSWER:         Defendants admit that the locations identified in this Paragraph are on the

University of Wisconsin campus. Defendants lack knowledge or information sufficient to form a

belief as to the remaining allegations in this Paragraph and therefore deny the same. The text of

the University of Wisconsin’s Master Plan speaks for itself. Defendants deny any allegations

inconsistent with the text of the University of Wisconsin’s Master Plan.

        97.     The University of Wisconsin Master Plan does not include an exhaustive
                list of activities for any identified facility or open space, including the
                facilities and open spaces described above.

        ANSWER:         Defendants lack knowledge or information sufficient to form a belief as to

the remaining allegations in this Paragraph and therefore deny the same. The text of the

University of Wisconsin’s Master Plan speaks for itself. Defendants deny any allegations

inconsistent with the text of the University of Wisconsin’s Master Plan.

        98.     Despite Edgewood’s nearly 100 years of open use of its athletic field,
                Administrator Tucker claimed that he did not become “aware of the
                extensive use of the [Edgewood] athletic field” until after he attended an
                October 17, 2018 “neighborhood meeting.” Exhibit J, Email from
                Matthew Tucker, dated Oct. 26, 2018.

        ANSWER:         Defendants object to this Paragraph as argumentative. Subject to that

objection, Defendants lack knowledge or information sufficient to form a belief about the truth

of the allegation that Edgewood openly used its athletic field for nearly 100 years and therefore

deny the same. As to the remaining allegations in this Paragraph, Defendants admit that Matthew

Tucker sent an email to Brian Munson on October 26, 2018 stating, among other things: “After

the neighborhood meeting of Wednesday, October 17, I became aware of the extensive use of the

athletic field at the northwest corner of the site.”




                                                   25
      Case: 3:19-cv-00683-wmc Document #: 22 Filed: 01/31/20 Page 26 of 60



       99.    Shortly thereafter, Administrator Tucker notified Edgewood that he
              believed its use of its athletic field for “athletic contests” was “outside of
              the allowances” under Edgewood’s Master Plan. Exhibit J.

       ANSWER:        Defendants admit that in the same email referenced in the previous

Paragraph, Mr. Tucker stated that the “Open Space Plan” identifies the field to be used for “team

practices, physical education practices,” and that the lack of further language leads him “to the

interpretation that current program and usage of the field is operating outside of the allowances

of the adopted Master Plan.” Defendants deny the remaining allegations in this Paragraph.

Defendants also affirmatively allege that the City repealed Edgewood’s Master Plan, at

Edgewood’s request, on January 7, 2020.

       100.   According to Administrator Tucker’s interpretation and application of
              Madison’s land use regulations, Edgewood may only use its field for
              “team practices and physical education classes”—any other use or
              activity is prohibited.

       ANSWER:        Defendants deny the allegations in this Paragraph, except to admit that

under Mr. Tucker’s interpretation, Edgewood was permitted to use the space for team practices

and physical education classes pursuant to its now-repealed Master Plan.

       101.   Administrator Tucker’s interpretation arbitrarily distinguishes between
              team practices and physical education classes on one hand and “athletic
              contests” on the other—even though neither he nor the City has defined
              “athletic contests.”

       ANSWER:        Defendants deny the allegations in this Paragraph.

       102.   According to Administrator Tucker’s interpretation and application of
              Madison’s land use regulations, Edgewood is prohibited from using its
              field for such uses as an outdoor Mass or prayer service, a graduation
              ceremony, community outreach events (such as the long-running Monroe
              Street Farmer’s Market).

       ANSWER:        Defendants deny the allegations in this Paragraph.

       103.   Madison’s Zoning Code does not distinguish between whether indoor or
              outdoor sports and recreation facilities, stadiums, auditoriums, or arenas



                                               26
      Case: 3:19-cv-00683-wmc Document #: 22 Filed: 01/31/20 Page 27 of 60



               may be used to host team practices, physical education classes, or athletic
               contests.

       ANSWER:          This Paragraph alleges a legal conclusion to which no response is

required. To the extent a response is required, Defendants deny the allegations in this Paragraph

to the extent they disregard the legal significance of Edgewood’s repealed Master Plan. The text

of Madison’s Zoning Code speaks for itself. Defendants deny any allegations inconsistent with

the text of the code.

       104.    It is arbitrary and irrational to say that one school can use its athletic
               field for “athletic contests,” but another school with the same zoning
               classification cannot use its athletic field for the same purpose.

       ANSWER:          This Paragraph alleges a legal conclusion to which no response is

required. To the extent a response is required, Defendants deny the allegations in this Paragraph.

       105.    It is arbitrary and irrational to say that one school can use its athletic
               field for “team practices” but not for “athletic contests,” but another
               school with the same zoning classification can use its athletic field for
               either or both activities.

       ANSWER:          This Paragraph alleges a legal conclusion to which no response is

required. To the extent a response is required, Defendants deny the allegations in this Paragraph.

       106.    In attempt to support his interpretation, Administrator Tucker cited
               Section 3.8 of Edgewood’s Campus Master Plan, entitled “Open Space
               Plan” and located within the “Proposed Conditions” part of the plan,
               which “identifies the athletics field to be used for ‘team practices, physical
               education practices,’” in the future. Exhibit J; see Exhibit A, Edgewood
               Master Plan 20, 47.

       ANSWER:          Defendants object to this Paragraph as argumentative. Subject to that

objection, Defendants admit that in an October 26, 2018 email, Mr. Tucker stated that the “Open

Space Plan” identifies the field to be used for “team practices, physical education practices,” and

that the lack of further language leads him “to the interpretation that current program and usage

of the field is operating outside of the allowances of the adopted Master Plan.” Defendants deny



                                                27
        Case: 3:19-cv-00683-wmc Document #: 22 Filed: 01/31/20 Page 28 of 60



the remaining allegations in this Paragraph. Defendants also affirmatively allege that the City

repealed Edgewood’s Master Plan, at Edgewood’s request, on January 7, 2020.

         107.   Administrator Tucker ignored other passages of the Edgewood Master
                Plan where Edgewood described the use of its athletic field as being for
                an “athletic field” and “recreation space” – just like the University of
                Wisconsin-Madison describes many of its outdoor and indoor athletic
                fields and facilities.

         ANSWER:       Defendants object to this Paragraph as argumentative. Subject to that

objection, Defendants deny the allegations in this Paragraph. Defendants also affirmatively

allege that the City repealed Edgewood’s Master Plan, at Edgewood’s request, on January 7,

2020.

         108.   Edgewood identified team practices and physical education classes as
                examples of activities which will occur on its athletic field in the future
                during the term of the Master Plan but did not intend, and never would
                have intended, these examples to be read as an exhaustive and restrictive
                list of activities to be performed on the field for a ten-year period.

         ANSWER:       Defendants lack knowledge or information sufficient to form a belief

about the truth of the allegations in this Paragraph and therefore deny the same. Defendants also

affirmatively allege that the City repealed Edgewood’s Master Plan, at Edgewood’s request, on

January 7, 2020.

         109.   Administrator Tucker arbitrarily decided to interpret these examples of
                athletic activities as a restrictive list that the City is now using to bar
                Edgewood and its students from engaging in any other activities on the
                field.

         ANSWER:       Defendants deny the allegations in this Paragraph.

         110.   According to the Administrator Tucker, any “programming” outside of the
                two activities Mr. Tucker dubs “team practices and physical education
                classes”—including “athletic contests”—is not an allowed activity on the
                athletic field. Exhibit J, Email from Matthew Tucker, dated Oct. 26,
                2018.)




                                                28
      Case: 3:19-cv-00683-wmc Document #: 22 Filed: 01/31/20 Page 29 of 60



       ANSWER:         Defendants deny the allegations in this Paragraph, except to admit that

under Mr. Tucker’s interpretation, Edgewood was not allowed to hold “athletic contests” on its

field pursuant to its now-repealed Master Plan.

       111.    Team practices and physical education classes involve athletic contests, as
               does calling an open space an “athletic field.”

       ANSWER:         Defendants deny the allegations in this Paragraph.

       112.    According to a Code Enforcement Worksheet produced by the City, City
               Inspector Jacob Moskowitz was tasked sometime in 2019 with surveilling
               Edgewood’s girls’ soccer games. Exhibit K, Code Enforcement Worksheet
               produced by Inspector Jacob Moskowitz.

       ANSWER:         Defendants deny that Exhibit K shows that City Inspector Jacob

Moskowitz was tasked with surveilling Edgewood’s girls’ soccer games and affirmatively assert

that the text of the Code Enforcement Worksheet attached as Exhibit K speaks for itself.

Defendants deny any allegations inconsistent with the text of the Code Enforcement Worksheet.

       113.    In his worksheet, Inspector Moskowitz noted four different dates on which
               the Edgewood girls’ soccer team was playing soccer on the soccer field.
               He also noted that the “national anthem was played as both teams stood
               in a line in the center of the field.” Exhibit K.

       ANSWER:         The text of Exhibit K speaks for itself. Defendants deny any allegations

inconsistent with the text of Exhibit K.

       114.    Based on Inspector Moskowitz’s surveillance observations, Administrator
               Tucker issued an “Official Notice” against Edgewood on April 1, 2019.
               Exhibit L, official Notice, dated April 1, 2019.

       ANSWER:         Defendants admit that the City of Madison Building Inspection Division

issued an “Official Notice” against Edgewood on or around April 1, 2019 but deny that Mr.

Tucker issued the notice or that it was based on Inspector Moskowitz’s surveillance

observations, many of which occurred after that date.




                                                  29
      Case: 3:19-cv-00683-wmc Document #: 22 Filed: 01/31/20 Page 30 of 60



       115.    The notice asserted that Edgewood violated Section 28.097 by holding
               “athletic contests” on its athletic field, on the grounds that “[t]he Campus
               Master Plan states that the athletic field is used for team practices and
               physical education classes” only. Exhibit L.

       ANSWER:         Defendants admit that the Official Notice states that there has been a

violation of M.G.O. § 28.097 and calls upon Edgewood to “[d]iscontinue holding athletic

contests on the field at 2219 Monroe Street.” Defendants further admit that the Official notice

continues:

       The Campus Master Plan states that the athletic field is used for team practices and
       physical education classes. The Master Plan can be amended pursuant to MGO
       28.097(10). Edgewood could accomplish this by proceeding with the Campus Master
       Plan amendment currently on file with the Planning Division.

Defendants also affirmatively allege that the City repealed Edgewood’s Master Plan, at

Edgewood’s request, on January 7, 2020.


       116.    The notice then ordered Edgewood to “[d]iscontinue holding athletic
               contests on [its] athletic field.” Exhibit L.

       ANSWER:         Defendants object to the use of “ordered” in this Paragraph as vague and

confusing. Subject to that objection, Defendants admit that the Official Notice identifies the

“corrections required,” which in this case calls upon Edgewood to “[d]iscontinue holding athletic

contests on the field at 2219 Monroe Street.” The Official Notice also clearly states that “[t]his

notice does not start any legal action. However, if the violations are not corrected by the due date

listed below, the Building Inspections Division may issue citation(s), and/or refer the situation to

the City Attorney’s Office.”

       117.    A second “Official Notice” from the Zoning Administrator followed on
               May 15, 2019. Exhibit M, Official Notice, dated May 15, 2019.




                                                30
      Case: 3:19-cv-00683-wmc Document #: 22 Filed: 01/31/20 Page 31 of 60



       ANSWER:         Defendants admit that the City of Madison Building Inspection Division

issued an “Official Notice” against Edgewood on or around May 15, 2019 but deny that Zoning

Administrator Tucker issued the notice.

       118.    This notice again asserted that Edgewood violated Section 28.097,
               specifically with regard to “athletic contests taking place on the athletic
               field” in March, April, and May. Exhibit M.

       ANSWER:         The text of Exhibit M speaks for itself. Defendants deny any allegations

inconsistent with the text of Exhibit M.

       119.    The second Official Notice listed seven separate violations, including the
               violations listed in the first notice. These “violations” included the playing
               of high-school girls’ soccer games, a boys’ lacrosse game, and a track
               meet.

       ANSWER:         The text of Exhibit M speaks for itself. Defendants deny any allegations

inconsistent with the text of Exhibit M.

       120.    The notices also stated that “[a]ny person violating any provision of the
               City Ordinances enforced by the Building Inspection Division is subject to
               the penalties provided by the appropriate Ordinance violated.” Exhibit
               M.

       ANSWER:         The text of the notices speak for itself. Defendants deny any allegations

inconsistent with the text of Exhibit M.

       121.    Pursuant to M.G.O. § 28.207 (Penalties), Edgewood is subject to a fine of
               up to $1,000 for each violation, and each day or portion thereof the
               alleged violation continues shall be considered a separate offense.

       ANSWER:         This Paragraph alleges a legal conclusion to which no response is

required. To the extent a response is required, Defendants deny that Edgewood is currently

subject to fines for the activities listed in the Notices referenced in the preceding Paragraphs. The

text of the ordinance speaks for itself.

       122.    The City departed from normal zoning practices in its treatment of
               Edgewood’s use of its property.



                                                 31
      Case: 3:19-cv-00683-wmc Document #: 22 Filed: 01/31/20 Page 32 of 60




       ANSWER:        Defendants deny the allegations in this Paragraph.

       123.   The expressions of community bias were followed by irregularities in the
              City’s interpretation and enforcement of its land use regulations.

       ANSWER:        Defendants deny the allegations in this Paragraph.

       124.   None of the other schools located in the Campus-Institutional District
              have received a zoning violation or alleged to be in violation of the City’s
              Zoning Code for hosting an athletic contest on its athletic field.

       ANSWER:        Defendants object to this Paragraph as argumentative and misleading.

Subject to those objections, Defendants state that pursuant to Edgewood’s now-repealed Master

Plan, the area in question is designated as an open space, not as a stadium or outdoor recreation

facility. None of the other schools located in Campus-Institutional District zoning have a master

plan that restricts the use of open spaces in the same manner that Edgewood’s Master Plan did.

Defendants admit that they are not aware of any allegations that other schools located in

Campus-Institutional District zoning are in violation of the City’s zoning code with respect to

unpermitted use of open spaces.

       125.   On February 22, 2019, Edgewood, in accordance with the City’s outdoor
              lighting ordinance, submitted to the City an application for Outdoor
              Lighting for its athletic field.

       ANSWER:        Defendants admit that Edgewood submitted to the City an application for

Outdoor Lighting on February 22, 2019. The remainder of the allegations in this Paragraph assert

a legal conclusion to which no response is required. To the extent a response is required,

defendants deny those allegations.

       126.   On February 27, 2019, the Building Inspection Division reviewed and
              approved Edgewood’s application. Exhibit N, City of Madison Site Plan
              Verification.

       ANSWER:        Defendants deny the allegations in this Paragraph.




                                               32
      Case: 3:19-cv-00683-wmc Document #: 22 Filed: 01/31/20 Page 33 of 60



       127.    Soon afterward, the City informed Edgewood that it would not release the
               approved electrical permits for the installation and use of the lights in the
               new lighting system. The City claimed that allowing Edgewood to install
               the lights would violate Edgewood’s Master Plan because the Master Plan
               did not identify the location or height of the light poles.

       ANSWER:         Defendants admit that in or around March 2019, a representative of the

City informed Edgewood that it would not issue a permit for installation and use of a new

lighting system. Defendants further admit that installation and use of a new lighting system

would violate Edgewood’s now-repealed Master Plan. Defendants deny the remaining

allegations in this Paragraph.

       128.    The City had also previously granted electrical permits for the installation
               and use of lights in lighting systems at the Madison Memorial High School
               athletic complex. Exhibit O, City Electrical Permit for Madison Memorial
               High School.

       ANSWER:         Defendants admit that the City had previously granted electrical permits

for the installation and use of lights in lighting systems at the Madison Memorial High School

athletic complex. Defendants deny the remaining allegations in this Paragraph.

       129.    Edgewood’s application matched Madison Memorial High School’s
               application, which was approved and installed without any opposition
               from the city.

       ANSWER:         Defendants object to this Paragraph as vague and confusing. Subject to

that objection, Defendants deny that Edgewood’s application and Madison Memorial High

School’s application were decided under similar facts and circumstances.

       130.    Edgewood intends to continue using its athletic field to host athletic
               contests and pursue its religious mission through athletics on the field for
               these activities are all compelled by and integral to the sincerely held
               religious beliefs and mission of the Dominican Sisters of Sinsinawa and of
               Edgewood.

       ANSWER:         Defendants lack knowledge or information sufficient to form a belief

about the truth of the allegations in this Paragraph and therefore deny the same.



                                                33
      Case: 3:19-cv-00683-wmc Document #: 22 Filed: 01/31/20 Page 34 of 60



       131.    Edgewood intends to continue using its athletic field for other uses related
               to the institution’s primary religious mission and in furtherance of its
               sincerely held religious beliefs.

       ANSWER:        Defendants lack knowledge or information sufficient to form a belief

about the truth of the allegations in this Paragraph and therefore deny the same.

       132.    If the City’s prohibition of the Edgewood’s uses is upheld, Edgewood will
               be required to completely forego hosting athletic contests and other
               religious land uses on its field—which Edgewood has improved and used
               for such uses for nearly a century – until its Master Plan expires in 2024.

       ANSWER:        Defendants object to the allegations in this Paragraph as argumentative.

Subject to that objection, Defendants deny that the City has a “prohibition of the Edgewood’s

uses.” The remainder of this Paragraph alleges legal conclusions to which no response is

required. To the extent a response is required, defendants deny those allegations.

       133.    If Edgewood is not allowed to continue hosting athletic contests on its
               athletic field, Edgewood will experience the following additional burdens:

                      a.      Edgewood will incur substantial expense to secure other
                              locations at which its students can participate in “athletic
                              contests”;

                      b.      Edgewood will forfeit most of the value of the rebuilt field
                              and track;

                      c.      Edgewood and its students will suffer significant additional
                              aggravation and inconvenience of not being able to play
                              their games on Edgewood’s on-campus athletic field;

                      d.      Edgewood will face fines of up $1,000 a day if it chooses to
                              engage in or allow any activity on its athletic field other
                              than “team practices” and “physical education classes”;

                      e.      Edgewood and its students will be cast in a false and
                              negative light in the community; and

                      f.      Edgewood will be unable to offer existing and potential
                              students the ability to compete in athletic contests on
                              campus, which could adversely affect enrollment at the




                                                34
      Case: 3:19-cv-00683-wmc Document #: 22 Filed: 01/31/20 Page 35 of 60



       ANSWER:         Defendants deny the allegations in this Paragraph and specifically deny

that Edgewood has or will suffer any unreasonable or undue burdens as a result of the City’s

interpretation and application of its zoning laws and Edgewood’s now-repealed Master Plan.

       134.    In 2018, after the City approved its Master Plan, the University of
               Wisconsin began its Nielsen Outdoor Tennis Court Expansion project.
               Exhibit P, Nielsen Outdoor Tennis Court Expansion Documents.

       ANSWER:         Defendants deny the allegations in this Paragraph.

       135.    This project replaced all of the surfacing and fencing of the existing
               Nielsen Stadium. It also added two additional outdoor tennis courts,
               outdoor fencing, outdoor seating, outdoor lighting, an outdoor sound
               system, and landscaping.

       ANSWER:         Defendants lack knowledge or information sufficient to form a belief

about the truth of the allegations in this Paragraph and therefore deny the same.

       136.    In its site plan review application submitted to the City, the University of
               Wisconsin described the use of the Nielsen Stadium as authorized by
               Section 28.097(3) within the Campus Institutional District Ordinances.

       ANSWER:         The text of the site plan review application speaks for itself. Defendants

deny any allegations inconsistent with the text of the site plan review application.

       137.    This site plan review application does not further describe the use of the
               Nielsen Stadium. Nor does it disclose that the University of Wisconsin
               intends to host competitive tennis matches or other outdoor athletic
               contests at Nielsen Stadium.

       ANSWER:         The text of the site plan review application speaks for itself. Defendants

deny any allegations inconsistent with the text of the site plan review application.

       138.    The University of Wisconsin’s Master Plan did not disclose many details
               of the Nielsen Outdoor Tennis Court Expansion project. For example, the
               University of Wisconsin’s Master Plan does not disclose the university’s
               plan to construct new outdoor courts, outdoor seating, outdoor lights, or
               an outdoor sound system, all of which it has since done.




                                                 35
      Case: 3:19-cv-00683-wmc Document #: 22 Filed: 01/31/20 Page 36 of 60



       ANSWER:        The text of the University of Wisconsin’s Master Plan speaks for itself.

Defendants deny any allegations inconsistent with the text of the University of Wisconsin’s

Master Plan.

       139.    Additionally, as related to the outdoor lights, the University of
               Wisconsin’s Master Plan did not disclose the location or height of any of
               the light poles.

       ANSWER:        The text of the University of Wisconsin’s Master Plan speaks for itself.

Defendants deny any allegations inconsistent with the text of the University of Wisconsin’s

Master Plan.

       140.    The Nielsen Outdoor Tennis Court Expansion is mentioned only briefly in
               the University of Wisconsin’s Master Plan.

       ANSWER:        The text of the University of Wisconsin’s Master Plan speaks for itself.

Defendants deny any allegations inconsistent with the text of the University of Wisconsin’s

Master Plan.

       141.    The City approved the University of Wisconsin’s site plan review
               application for the Nielsen Outdoor Tennis Court Expansion project.

       ANSWER:        Defendants admit the allegations in this Paragraph.

       142.    The City did not require the University of Wisconsin to amend its Master
               Plan in order to complete the Nielsen Outdoor Tennis Court Expansion
               project.

       ANSWER:        Defendants object to this Paragraph as vague and confusing. Subject to

that objection, Defendants deny that the University of Wisconsin began construction for the

Nielson Outdoor Tennis Court Expansion project after the effective date of its Master Plan.

       143.    The University of Wisconsin has completed the Nielsen Outdoor Tennis
               Court Expansion project, and the Nielsen Stadium is currently fully
               operational, including hosting athletic contests.




                                               36
      Case: 3:19-cv-00683-wmc Document #: 22 Filed: 01/31/20 Page 37 of 60



       ANSWER:        Defendants lack knowledge or information sufficient to form a belief

about the truth of the allegations in this Paragraph and therefore deny the same.

       144.    On May 31, 2019, Edgewood filed a timely appeal to the Zoning Board,
               challenging the Official Notices. Exhibit Q, Edgewood Notice of Appeal to
               ZBA.

       ANSWER:        Defendants admit the allegations in this Paragraph.

       145.    On July 11, 2019, the Zoning Board held a duly noticed public hearing on
               Edgewood’s appeal. Exhibit R, Transcript of ZBA Hearing.

       ANSWER:        Defendants admit the allegations in this Paragraph.

       146.    The Zoning Board is composed of five members, one of whom serves as
               chairperson.

       ANSWER:        Defendants admit the allegations in this Paragraph.

       147.    The chairperson does not vote on the appeal or participate in
               deliberations, unless his vote is needed as a tiebreaker.

       ANSWER:        Defendants admit the allegations in this Paragraph.

       148.    At the close of this hearing, all four members of the Zoning Board who
               were allowed to deliberate and vote on Edgewood’s appeal voted to deny
               Edgewood’s appeal and affirm Administrator Tucker’s Notices of
               Violations against Edgewood, thus prohibiting Edgewood from holding
               athletic contests on its athletic field.

       ANSWER:        Defendants admit that at the close of this hearing, all four members of the

Zoning Board who were allowed to deliberate and vote on Edgewood’s appeal voted to deny

Edgewood’s appeal and affirm Administrator Tucker’s Notices of Violations against Edgewood.

The remainder of this Paragraph contains a legal conclusion to which no response is required. To

the extent a response is required, Defendants deny those allegations.

       149.    The chairperson did not vote, because his vote was not needed for a
               tiebreaker.

       ANSWER:        Defendants admit the allegations in this Paragraph.




                                                37
     Case: 3:19-cv-00683-wmc Document #: 22 Filed: 01/31/20 Page 38 of 60



       150.   The Zoning Board did not enter a formal opinion explaining the legal
              rationale for its decision.

       ANSWER:       Defendants admit the allegations in this Paragraph.

       151.   While members had the opportunity individually to explain their rationale
              to the public prior to entering their vote, only three members did so.

       ANSWER:       Defendants admit the allegations in this Paragraph.

       152.   The day after the Zoning Board of Appeals’ hearing, the City Attorney
              sent a letter to Edgewood’s counsel stating that “[f]urther enforcement of
              the zoning code, the ZBA decision, and the notices of violation now rests
              with the discretion of the City Attorney.” Exhibit S, Letter from City
              Attorney Michael P. May to Attorney Matthew Lee (July 12, 2019).

       ANSWER:       Defendants admit that this paragraph accurately quotes part of a letter the

City Attorney sent to Edgewood’s counsel on July 12, 2019.

       153.   On July 18, 2019, the Zoning Board of Appeals issued its official letter
              confirming its denial of Edgewood’s appeal. Exhibit T, Letter from Winn
              Collins, ZBA Chair, dated July 18, 2019. The letter was received by the
              Office of the City of Madison’s Building Inspection Division on July 22,
              2019, which became the official date of filing of the Zoning Board of
              Appeals’ decision. Exhibit U, Email from Administrative Clerk of the City
              of Madison Building Inspection Division.

       ANSWER:       Defendants admit the allegations in this Paragraph.

                                          COUNT I

       154.   The allegations contained in all preceding paragraphs are incorporated
              here by reference.

       ANSWER:       Defendants incorporate by reference their answers to all preceding

paragraphs.

       155.   Congress defined “religious exercise” to broadly include:

                  “any exercise of religion, whether or not compelled by, or central to, a
                  system of religious belief,” and specifies that the “use, building, or
                  conversion of real property for the purpose of religious exercise shall
                  be considered to be religious exercise of the person or entity that uses
                  or intends to use the property for that purpose.”



                                               38
          Case: 3:19-cv-00683-wmc Document #: 22 Filed: 01/31/20 Page 39 of 60




                  42 U.S.C. 2000cc-5(7).

           ANSWER:       This Paragraph alleges a legal conclusion to which no response is

required. To the extent a response is required, Defendants deny that the definition of “religious

exercise” in 42 § U.S.C. 2000cc-5(7) applies outside the context of RLUIPA. The text of that

statute speaks for itself.

           156.   Congress further directed that RLUIPA should be “construed in favor of a
                  broad protection of religious exercise, to the maximum extent permitted by
                  the terms of this chapter and the Constitution.” 42 U.S.C. 2000cc-3(g).

           ANSWER:       This Paragraph alleges a legal conclusion to which no response is

required. To the extent a response is required, the text of 42 U.S.C. § 2000cc-3(g) speaks for

itself.

           157.   Under RLUIPA’s Equal Terms provision, “[n]o government shall impose
                  or implement a land use regulation in a manner that treats a religious
                  assembly or institution on less than equal terms with a nonreligious
                  assembly or institution.” 42 U.S.C. § 2000cc(b)(1).

           ANSWER:       This Paragraph alleges a legal conclusion to which no response is

required. To the extent a response is required, the text of 42 U.S.C. § 2000cc(b)(1) speaks for

itself.

           158.   The plaintiff bears the initial burden of “produc[ing] prima facie evidence
                  to support a[n equal terms] claim,” and thereafter “the government . . .
                  bear[s] the burden of persuasion on any element of the claim.” 42 U.S.C.
                  § 2000cc–2(b).

           ANSWER:       This Paragraph alleges a legal conclusion to which no response is

required. To the extent a response is required, the text of 42 U.S.C. § 2000cc-2(b) speaks for

itself.

           159.   A claimant must produce prima facie evidence that: (1) the claimant is a
                  religious assembly or institution, (2) subject to a land use regulation that




                                                   39
          Case: 3:19-cv-00683-wmc Document #: 22 Filed: 01/31/20 Page 40 of 60



                  (3) treats the religious assembly or institution on less than equal terms,
                  with (4) a nonreligious assembly or institution. 42 U.S.C. § 2000cc(b)(1)).

           ANSWER:       This Paragraph alleges a legal conclusion to which no response is

required. To the extent a response is required, the text of 42 U.S.C. § 2000cc(b)(1) speaks for

itself.

           160.   Edgewood is a religious institution.

           ANSWER:       Defendants object to this Paragraph as vague and confusing. Subject to

that objection, Defendants state that this Paragraph alleges a legal conclusion to which no

response is required. To the extent a response is required, Defendants deny that Edgewood

automatically qualifies as a “religious institution” for every activity Edgewood engages in.

           161.   Edgewood’s use of its field is subject to the City’s land use regulations,
                  which include but are not limited to the City’s Zoning Code, Administrator
                  Tucker’s interpretations and enforcement actions, and the Zoning Board’s
                  decision.

           ANSWER:       Defendants state that this Paragraph alleges a legal conclusion to which no

response is required. To the extent a response is required, Defendants admit the allegations in

this Paragraph.

           162.   The City has treated Edgewood on less than equal terms with the non-
                  religious institutions located and operating within the City’s Campus-
                  Institutional District.

           ANSWER:       Defendants deny the allegations in this Paragraph.

           163.   Edgewood is no different than the nonreligious high schools or the
                  University of Wisconsin from the standpoint of the accepted zoning
                  criteria in the Campus-Institutional District.

           ANSWER:       Defendants object to the allegations in this Paragraph as vague and

confusing. Subject to that objection, Defendants admit that the University of Wisconsin and

Edgewood are both located within Campus-Institutional Districts. Defendants deny that the facts




                                                  40
      Case: 3:19-cv-00683-wmc Document #: 22 Filed: 01/31/20 Page 41 of 60



and circumstances are the same between them and deny any remaining allegations in this

Paragraph.

        164.    The City has allowed the nonreligious schools in the Campus-Institutional
                Zoning District, including the public high schools and the University of
                Wisconsin, to continue to use their athletic fields and facilities for athletic
                contests and other uses related to their primary missions but is prohibiting
                Edgewood from doing the same.

        ANSWER:        Defendants deny that the City has applied its zoning laws differently to

Edgewood than to nonreligious schools located within Campus-Institutional Districts; the facts

and circumstances are not the same. Defendants also deny that it has prohibited Edgewood from

using its field for its primary mission and deny any remaining allegations in this Paragraph.

        165.    The City has allowed the nonreligious schools in the Campus-Institutional
                Zoning District, including the four public high schools and the University
                of Wisconsin, to continue to use their athletic fields and facilities and to
                erect adequate lighting for athletic contests but is prohibiting Edgewood
                from doing the same. Exhibit V, Comparison Chart of Wisconsin Public
                Schools and Edgewood Facilities.

        ANSWER:        Defendants deny that the City has applied its zoning laws differently to

Edgewood than to nonreligious schools located within Campus-Institutional Districts; the facts

and circumstances are not the same. Defendants also deny any remaining allegations in this

Paragraph.

        166.    The City has allowed the University of Wisconsin to construct new
                outdoor athletic facilities pursuant to the University of Wisconsin’s
                Master Plan and to use them for athletic contests, even though the
                University of Wisconsin did not identify “athletic contests” as an existing
                or future use of its fields.

        ANSWER:        Defendants deny the allegations in this Paragraph and specifically deny

that the University of Wisconsin’s Master Plan was in effect when construction on those

facilities began.




                                                  41
      Case: 3:19-cv-00683-wmc Document #: 22 Filed: 01/31/20 Page 42 of 60



         167.   For example, the City has allowed the University of Wisconsin to
                construct a new tennis stadium with one thousand new seats and stadium
                lighting in its Campus-Institutional District and to use it for athletic
                contests, even though the University of Wisconsin did not identify “athletic
                contests” as an existing or future use of the stadium or mention the new
                stadium lighting in its master plan.

         ANSWER:       Defendants deny the allegations in this Paragraph and specifically deny

that the University of Wisconsin’s Master Plan was in effect when construction on that facility

began.

         168.   The City, however, is prohibiting Edgewood from using its athletic field
                for athletic contests and prohibited Edgewood from installing lights, even
                after Edgewood’s lighting application was approved by the City.

         ANSWER:       Defendants object to the allegations in this Paragraph as argumentative.

Subject to that objection, Defendants deny the allegations in this Paragraph.

         169.   The City’s disparate treatment of Edgewood’s religious land uses is an as-
                applied violation of the equal terms provision of RLUIPA.

         ANSWER:       Defendants deny the allegations in this Paragraph.

         170.   The City’s disparate treatment of Edgewood’s use of its athletic field with
                approved lighting is an as-applied violation of the equal terms provision
                RLUIPA.

         ANSWER:       Defendants deny the allegations in this Paragraph.

         171.   By issuing notices of violation only to Edgewood and not to the University
                of Wisconsin—even though both use their athletic fields for the same use,
                and neither explicitly or exhaustively list that use in their Master Plans—
                Administrator Tucker has violated RLUIPA’s Equal Terms provision.

         ANSWER:       Defendants deny the allegations in this Paragraph.

         172.   By overseeing Administrator Tucker and failing to use his authority to
                correct his Equal Terms violation, Director Hank has also violated
                RLUIPA’s Equal Terms provision.

         ANSWER:       Defendants deny the allegations in this Paragraph.




                                                 42
     Case: 3:19-cv-00683-wmc Document #: 22 Filed: 01/31/20 Page 43 of 60



       173.   By denying Edgewood’s appeal of Administrator Tucker’s notices of
              violation, thus affirming the issuance of Administrator Tucker’s notices of
              violation, the Zoning Board has violated RLUIPA’s Equal Terms
              provision.

       ANSWER:       Defendants deny the allegations in this Paragraph.

       174.   As a direct result of the City’s violations of Edgewood’s rights under 42
              USC § 2000cc(b), as alleged above, Edgewood is suffering irreparable
              harm for which there is no adequate remedy at law.

       ANSWER:       Defendants deny the allegations in this Paragraph.

       175.   Furthermore, as a direct result of the City’s violations of Edgewood’s
              rights under 42 USC § 2000cc(b), as alleged above, Edgewood has
              suffered damages and is entitled to recover equitable relief, costs, and
              attorney fees.

       ANSWER:       Defendants deny the allegations in this Paragraph.

       176.   WHEREFORE Edgewood is entitled to the relief requested below.

       ANSWER:       Defendants deny the allegations in this Paragraph.

                                         COUNT II

       177.   The allegations contained in all preceding paragraphs are incorporated
              here by reference.

       ANSWER:       Defendants incorporate by reference their answers to all preceding

paragraphs.

       178.   Congress provided in Section 2(a)(1) of RLUIPA statutory protections for
              “religious exercise” as follows:

                 “No government shall impose or implement a land use regulation in a
                 manner that imposes a substantial burden on the religious exercise of
                 a person, including a religious assembly or institution, unless the
                 government demonstrates that imposition of the burden on that person,
                 assembly, or institution . . . is in furtherance of a compelling
                 government interest [and] is the least restrictive means of furthering
                 that compelling government interest.”

              42 U.S.C. 2000cc(a)(1).




                                              43
      Case: 3:19-cv-00683-wmc Document #: 22 Filed: 01/31/20 Page 44 of 60



       ANSWER:         This Paragraph alleges a legal conclusion to which no response is

required. To the extent a response is required, the text of 42 U.S.C. § 2000cc(a)(1) speaks for

itself. Defendants deny any allegations inconsistent with the statutory text.

       179.    The City has made an “individualized assessment” of Edgewood’s land
               uses within the meaning of 42 U.S.C. § 2000cc(a)(2)(C).

       ANSWER:         This Paragraph alleges a legal conclusion to which no response is

required. To the extent a response is required, the text of 42 U.S.C. § 2000cc(a)(2)(C) speaks for

itself. Defendants deny any allegations inconsistent with the statutory text.

       180.    The City’s imposition of its land use regulations on Edgewood’s use of its
               field affects “commerce among the several States” within the meaning of
               42 U.S.C. § 2000cc(a)(2)(B).

       ANSWER:         This Paragraph alleges a legal conclusion to which no response is

required. To the extent a response is required, the text of 42 U.S.C. § 2000cc(a)(2)(B) speaks for

itself. Defendants deny that the activities at issue in this litigation constitute interstate commerce

and deny any allegations inconsistent with the statutory text.

       181.    If the plaintiff can show that a land use regulation has been implemented
               or imposed in a manner that substantially burdens its religious exercise,
               then the burden shifts to the government to show the burden furthers a
               compelling government interest and is the least restrictive means of
               furthering that interest. 42 U.S.C. § 2000cc-2(b).

       ANSWER:         This Paragraph alleges a legal conclusion to which no response is

required. To the extent a response is required, the text of 42 U.S.C. § 2000cc-2(b) speaks for

itself. Defendants deny any allegations inconsistent with the statutory text.

       182.    A land use decision that prevents a religious institution from building new
               facilities or using its existing facilities to meet its religious needs and
               those of its members imposes a substantial burden on that institution’s
               religious exercise.




                                                 44
      Case: 3:19-cv-00683-wmc Document #: 22 Filed: 01/31/20 Page 45 of 60



       ANSWER:         This Paragraph alleges a legal conclusion to which no response is

required. To the extent a response is required, Defendants deny the allegations in this Paragraph.

       183.    The City’s decision to deny and restrict Edgewood’s continued use of its
               field and to provide lighting for the same substantially inhibits
               Edgewood’s religious exercise by preventing the school, a religious
               institution, from using its existing facilities to meet its religious needs and
               those of its students.

       ANSWER:         Defendants deny the allegations in this Paragraph.

       184.    The City’s imposition of its land use regulations directly contrary to their
               plain meaning to deny and restrict Edgewood’s use of its track and field is
               a substantial burden on Edgewood’s religious exercise that is not
               supported by a compelling governmental interest, nor is it the least
               restrictive means of furthering any compelling governmental interest.

       ANSWER:         Defendants deny the allegations in this Paragraph.

       185.    The manner in which the City has imposed its land use regulations to deny
               and restrict Edgewood’s use of its track and field is not supported by a
               compelling governmental interest, nor is it the least restrictive means of
               furthering any compelling governmental interest.

       ANSWER:         Defendants deny the allegations in this Paragraph.

       186.    Accordingly, the City has imposed a “substantial burden” on Edgewood’s
               religious exercise by restricting its ability to use its athletic field that does
               not pass strict scrutiny, in violation of the Religious Land Use and
               Institutionalized Persons Act, 42 USC § 2000cc(a)(1).

       ANSWER:         Defendants deny the allegations in this Paragraph.

       187.    The City has imposed its land use regulations in a manner which has
               placed substantial pressure on Edgewood and its students to modify their
               behavior and violate their religious beliefs.

       ANSWER:         Defendants deny the allegations in this Paragraph.

       188.    Edgewood is unable to fully live out its mission of forming students for
               spiritual, academic and personal excellence because its students do not
               have the necessary access to the athletic field to participate in athletic
               contests and other uses related to the institution’s primary mission.
               Edgewood students are unable, in this way, to uphold Edgewood’s




                                                  45
      Case: 3:19-cv-00683-wmc Document #: 22 Filed: 01/31/20 Page 46 of 60



               Mission Statement and several integral aspects of a Sinsinawa Dominican
               education.

       ANSWER:        Defendants lack knowledge or information sufficient to form a belief

about the truth of the allegations in this Paragraph and therefore deny the same.

       189.    The City’s actions have created considerable delay, expense and
               uncertainty for Edgewood in its efforts to use its field.

       ANSWER:        Defendants deny the allegations in this Paragraph.

       190.    The City’s denial has caused Edgewood to suffer significant financial loss,
               including, but not limited to, attorneys’ fees, professional fees, and costs
               from the inability to host athletic contests on its athletic field.

       ANSWER:        Defendants deny the allegations in this Paragraph.

       191.    By issuing notices of violation to Edgewood for hosting athletic contests
               on its athletic fields, Administrator Tucker has imposed a substantial
               burden on Edgewood’s religious exercise with no compelling reason, thus
               he has violated RLUIPA’s Substantial Burden provision.

       ANSWER:        Defendants deny the allegations in this Paragraph.

       192.    By overseeing Administrator Tucker and failing to use his authority to
               correct his Substantial Burden violation, Director Hank has also violated
               RLUIPA’s Substantial Burden provision.

       ANSWER:        Defendants deny the allegations in this Paragraph.

       193.    By denying Edgewood’s appeal of Administrator Tucker’s notices of
               violation, thus affirming the issuance of Administrator Tucker’s notices of
               violation, the Zoning Board has violated RLUIPA’s Substantial Burden
               provision.

       ANSWER:        Defendants deny the allegations in this Paragraph.

       194.    As a direct result of the City’s violations of Edgewood’s rights protected
               under 42 USC § 2000cc(a) of the Act, Edgewood is suffering irreparable
               harm for which there is no adequate remedy at law.

       ANSWER:        Defendants deny the allegations in this Paragraph.

       195.    Furthermore, as a direct result of the City’s violations of Edgewood’s
               rights under 42 USC § 2000cc(a) of the Act as alleged above, Edgewood



                                                46
      Case: 3:19-cv-00683-wmc Document #: 22 Filed: 01/31/20 Page 47 of 60



               is entitled to equitable relief and the recovery of its costs and attorney
               fees.

       ANSWER:         Defendants deny the allegations in this Paragraph.

       196.    WHEREFORE Edgewood is entitled to the relief requested below.

       ANSWER:         Defendants deny the allegations in this Paragraph.

                                            COUNT III

       197.    Under Wis. Stat. § 62.23(7)(e)10, “[a]ny person . . . aggrieved by any
               decision of the board of appeals . . . may, within 30 days after the filing of
               the decision in the office of the board of appeals, commen[ce] an action
               seeking the remedy available by certiorari.”

       ANSWER:         This Paragraph alleges a legal conclusion to which no response is

required. To the extent a response is required, Wis. Stat. § 62.23(7)(e)10 speaks for itself.

       198.    Edgewood’s right to use its property for athletic contests is protected by
               M.G.O. § 28.097.

       ANSWER:         This Paragraph alleges a legal conclusion to which no response is

required. To the extent that a response is required, Defendants deny the allegations in this

Paragraph.

       199.    In upholding the Zoning Administrator’s enforcement actions, the Zoning
               Board has infringed that right.

       ANSWER:         Defendants deny the allegations in this Paragraph.

       200.    The Zoning Board’s ruling upholding Administrator Tucker’s enforcement
               actions was rife with errors of fact and law.

       ANSWER:         Defendants deny the allegations in this Paragraph.

       201.    Accordingly, Edgewood is “aggrieved by [the] decision of the board of
               appeals.” Wis. Stat. § 62.23(7)(e)10.

       ANSWER:         Defendants deny the allegations in this Paragraph.




                                                 47
      Case: 3:19-cv-00683-wmc Document #: 22 Filed: 01/31/20 Page 48 of 60



       202.   A state-law claim seeking a remedy for such injury falls within this
              Court’s supplemental jurisdiction. City of Chicago v. Int’l Coll. of
              Surgeons, 522 U.S. 156, 118 (1997).

       ANSWER:        This Paragraph alleges a legal conclusion to which no response is

required. To the extent a response is required, Defendants admit that this Court may exercise

supplemental jurisdiction over Edgewood’s state-law claims to the extent it has jurisdiction over

Edgewood’s federal claims.

                                          COUNT IV

       203.   The allegations contained in all preceding paragraphs are incorporated
              here by reference.

       ANSWER:        Defendants incorporate by reference their answers to all preceding

paragraphs.

       204.   The City’s prohibition of Edgewood’s use of its field for any activities
              other than team practices and physical education classes violates
              Edgewood’s and its students’ freedom of speech as it prohibits Edgewood
              and its students from engaging in any speech or speech related activity on
              the field.

       ANSWER:        Defendants deny the allegations in this Paragraph.

       205.   The City’s prohibition of Edgewood’s use of its field for any activities
              other than team practices and physical education classes violates
              Edgewood’s and its students’ freedom of assembly as it prohibits
              Edgewood and its students from assembling on the field for any purpose
              other than team practices and physical education classes.

       ANSWER:        Defendants deny the allegations in this Paragraph.

       206.   The City’s prohibition of Edgewood’s use of its field for any activities
              other than team practices and physical education classes directly burdens
              Edgewood’s religious practices and fails to satisfy the requirements of
              neutrality and general applicability.

       ANSWER:        Defendants deny the allegations in this Paragraph.




                                               48
Case: 3:19-cv-00683-wmc Document #: 22 Filed: 01/31/20 Page 49 of 60



 207.   The City’s prohibition of Edgewood’s use of its field for any activities
        other than team practices and physical education classes impermissibly
        regulates Edgewood’s assemblies and speech based on their content.

 ANSWER:       Defendants deny the allegations in this Paragraph.

 208.   The City’s prohibition of Edgewood’s use of its field for any activities
        other than team practices and physical education classes violates
        Edgewood’s hybrid rights of free exercise, freedom of assembly, freedom
        of association, and freedom of speech.

 ANSWER:       Defendants deny the allegations in this Paragraph.

 209.   The City has made a content based regulation of Edgewood’s expressive
        conduct and assemblies that is subject to strict scrutiny.

 ANSWER:       Defendants deny the allegations in this Paragraph.

 210.   The City’s prohibition is not justified by a compelling government interest
        nor narrowly tailored to advance any such interest.

 ANSWER:       Defendants deny the allegations in this Paragraph.

 211.   By issuing notices of violation to Edgewood for hosting athletic contests
        on its athletic fields, Administrator Tucker has infringed Edgewood’s First
        Amendment protected activity with no compelling reason, thus he has
        violated the First Amendment, as incorporated.

 ANSWER:       Defendants deny the allegations in this Paragraph.

 212.   By overseeing Administrator Tucker and failing to use his authority to
        correct his First Amendment violation, Director Hank has also violated
        the First Amendment, as incorporated.

 ANSWER:       Defendants deny the allegations in this Paragraph.

 213.   By denying Edgewood’s appeal of Administrator Tucker’s notices of
        violation, thus affirming the issuance of Administrator Tucker’s notices of
        violation, the Zoning Board has violated the First Amendment, as
        incorporated.

 ANSWER:       Defendants deny the allegations in this Paragraph.

 214.   WHEREFORE Edgewood is entitled to the relief requested below.

 ANSWER:       Defendants deny the allegations in this Paragraph.



                                        49
      Case: 3:19-cv-00683-wmc Document #: 22 Filed: 01/31/20 Page 50 of 60



                                           COUNT V

       215.    The allegations contained in all preceding paragraphs are incorporated
               here by reference.

       ANSWER:        Defendants incorporate by reference their answers to all preceding

paragraphs.

       216.    The City has declared that Edgewood is not permitted to hold “athletic
               contests” on its athletic field.

       ANSWER:        Defendants object to the allegations in this Paragraph as vague and

confusing. Subject to that objection, Defendants admit that under Mr. Tucker’s interpretation,

Edgewood was not allowed to hold “athletic contests” on its field pursuant to its then-existing

Master Plan, but Defendants affirmatively allege that the City repealed Edgewood’s Master Plan,

at Edgewood’s request, on January 7, 2020, such that Edgewood may now hold athletic contests

on its field; and even before the repeal the City stipulated that it would not take any enforcement

action against Edgewood for holding games. Defendants deny the remaining allegations in this

Paragraph.

       217.    The City has not defined the term “athletic contests” and without a
               definition the prohibition of “athletic contests” is void for vagueness.

       ANSWER:        Defendants admit that the City has not defined the term “athletic contests.”

Defendants deny the remaining allegations in this Paragraph.

       218.    Persons of common intelligence must necessarily guess at the meaning of
               “athletic contests” and differ as to its application.

       ANSWER:        Defendants deny the allegations in this Paragraph.

       219.    The City’s prohibition of “athletic contests” vests virtually complete
               discretion in the hands of the Zoning Administrator and fails to provide
               the minimal guidelines required for due process.

       ANSWER:        Defendants deny the allegations in this Paragraph.




                                                50
     Case: 3:19-cv-00683-wmc Document #: 22 Filed: 01/31/20 Page 51 of 60



       220.   By issuing notices of violation to Edgewood based on an impermissibly
              vague ordinance Tucker has violated the Due Process Clause.

       ANSWER:        Defendants deny the allegations in this Paragraph.

       221.   By overseeing Tucker and failing to use his authority to correct his due
              process violation, Hank has also violated the Due Process Clause, as
              incorporated.

       ANSWER:        Defendants deny the allegations in this Paragraph.

       222.   By denying Edgewood’s appeal of Tucker’s notices of violation, thus
              affirming the issuance of Tucker’s notices of violation, the Zoning Board
              of Appeals has violated the Due Process Clause.

       ANSWER:        Defendants deny the allegations in this Paragraph.

       223.   WHEREFORE Edgewood is entitled to the relief requested below.

       ANSWER:        Defendants deny the allegations in this Paragraph.

                                         COUNT VI

       224.   The allegations contained in all preceding paragraphs are incorporated
              here by reference.

       ANSWER:        Defendants incorporate by reference their answers to all preceding

paragraphs.

       225.   Article I, Section 18 of the Wisconsin Constitution provides:

                  Freedom of worship; liberty of conscience; state religion; public
                  funds. The right of every person to worship Almighty God according to
                  the dictates of conscience shall never be infringed; nor shall any
                  person be compelled to attend, erect or support any place of worship,
                  or to maintain any ministry, without consent; nor shall any control of,
                  or interference with, the rights of conscience be permitted, or any
                  preference be given by law to any religious establishments or modes of
                  worship; nor shall any money be drawn from the treasury for the
                  benefit of religious societies, or religious or theological seminaries.

       WI Const. Art. 1, § 18.




                                               51
          Case: 3:19-cv-00683-wmc Document #: 22 Filed: 01/31/20 Page 52 of 60



           ANSWER:        This Paragraph alleges a legal conclusion to which no response is

required. To the extent a response is required, the text of the Wisconsin Constitution speaks for

itself.

           226.   In Coulee Catholic Sch. v. Labor & Indus. Review Comm’n, 2009 WI 88,
                  ¶ 61, 320 Wis. 2d 275, 768 N.W.2d 868, the Wisconsin Supreme Court
                  interpreted Article I, Section 18 of the Wisconsin State Constitution to
                  mean that strict scrutiny is to be applied to any situation involving
                  violations of an individual or organization’s freedom of conscience.

                  When faced with a claim that a state law violates an individual or
                  organization’s freedom of conscience, we have generally applied the
                  compelling state interest/least restrictive alternative test. Under this test,
                  the religious organization has to prove (1) that it has a sincerely held
                  religious belief, and (2) that such belief is burdened by the application of
                  the state law at issue. Upon this showing, the burden shifts to the state to
                  prove (3) that the law is based upon a compelling state interest (4) that
                  cannot be served by a less restrictive alternative.

                  Id. at 886.

           ANSWER:        This Paragraph alleges a legal conclusion to which no response is

required. To the extent a response is required, Defendants deny that Coulee Catholic Sch. v.

Labor & Indus. Review Comm’n, 2009 WI 88, ¶ 61, 320 Wis. 2d 275, 768 N.W.2d 868 applies to

the facts and circumstances of this case.

           227.   In Coulee, the Wisconsin Supreme Court established a framework by
                  which religious freedom claims are analyzed. In this case, Edgewood has
                  the burden to prove that (1) it has a sincerely held religious belief and that
                  (2) its sincerely held religious belief is burdened by the City’s application
                  of its zoning laws. The burden then shifts to the City to prove (1) that the
                  zoning laws at issue are based upon a compelling state interest and that
                  (2) the interest cannot be served by a less restrictive means. Id.

           ANSWER:        This Paragraph alleges a legal conclusion to which no response is

required. To the extent a response is required, Defendants deny that Coulee Catholic Sch. v.

Labor & Indus. Review Comm’n, 2009 WI 88, ¶ 61, 320 Wis. 2d 275, 768 N.W.2d 868 applies to

the facts and circumstances of this case.



                                                   52
Case: 3:19-cv-00683-wmc Document #: 22 Filed: 01/31/20 Page 53 of 60



 228.   The City cannot provide a compelling state interest for its application of
        the zoning laws to Edgewood and the resultant burden on Edgewood’s
        exercise of its sincerely held religious beliefs. There is no compelling state
        interest for prohibiting, at all times, high school aged children from
        playing games on an athletic field.

 ANSWER:       Defendants deny the allegations in this Paragraph.

 229.   Even if it could provide a compelling state interest for its treatment of
        Edgewood, the City cannot prove that its actions are the least restrictive
        means of achieving that interest.

 ANSWER:       Defendants deny the allegations in this Paragraph.

 230.   By prohibiting Edgewood from playing games and engaging in other
        activities which further the religious mission of the school on its athletic
        field during the life of the Master Plan, the City has imposed a burden on
        Edgewood’s exercise of its sincerely held religious beliefs, the City’s
        actions constitute an “unlawful” and unnecessary “interference” with
        Edgewood’s “rights of conscience.” Id.

 ANSWER:       Defendants deny the allegations in this Paragraph.

 231.   By prohibiting Edgewood from playing games and engaging in other
        activities which further the religious mission of the school on its athletic
        field during the life of the Master Plan, the City has violated Article I,
        Section 18 of the Wisconsin Constitution by burdening Edgewood’s
        constitutionally-protected religious exercise and imposing its zoning laws
        on Edgewood in a manner that interferes with Edgewood’s religious
        freedom.

 ANSWER:       Defendants deny the allegations in this Paragraph.

 232.   By issuing notices of violation to Edgewood for hosting athletic contests
        on its athletic fields, Administrator Tucker has infringed on Edgewood’s
        Article I, Section 18 protected activity with no compelling reason, thus he
        has violated Article I, Section 18.

 ANSWER:       Defendants deny the allegations in this Paragraph.

 233.   By overseeing Administrator Tucker and failing to use his authority to
        correct his Article I, Section 18 violation, Director Hank has also violated
        Article I, Section 18.

 ANSWER:       Defendants deny the allegations in this Paragraph.




                                         53
      Case: 3:19-cv-00683-wmc Document #: 22 Filed: 01/31/20 Page 54 of 60



       234.    By denying Edgewood’s appeal of Administrator Tucker’s notices of
               violation, thus affirming the issuance of Administrator Tucker’s notices of
               violation, the Zoning Board has violated Article I, Section 18.

       ANSWER:         Defendants deny the allegations in this Paragraph.

       235.    WHEREFORE Edgewood is entitled to the relief requested below.

       ANSWER:         Defendants deny the allegations in this Paragraph.

                                          COUNT VII

       236.    The allegations contained in all preceding paragraphs are incorporated
               here by reference.

       ANSWER:         Defendants incorporate by reference their answers to all preceding

paragraphs.

       237.    Under Wisconsin law, a property owner’s rights vest upon submittal of an
               application for a building permit that conforms to the zoning or building
               code requirements in effect at the time of application.

       ANSWER:         This Paragraph alleges a legal conclusion to which no response is

required. To the extent a response is required, Defendants deny that this general rule applies to

these facts and circumstances and specifically deny that Edgewood’s application conformed to

the zoning or building code requirements in effect at the time of application.

       238.    Edgewood submitted an application pursuant to and in compliance with
               Chapter 10 of the City of Madison ordinances for Outdoor Lighting for its
               Edgewood Campus on February 22, 2019.

       ANSWER:         Defendants admit that Edgewood submitted an application for Outdoor

Lighting for its Edgewood Campus on February 22, 2019. The remainder of the allegations in

this Paragraph contain legal conclusions to which no response is required. To the extent a

response is required, Defendants deny those allegations.

       239.    As shown on the attached City of Madison Site Plan Verification page, the
               application was reviewed and approved for compliance with lighting and
               zoning on February 27, 2019 and March 1, 2019.



                                                54
      Case: 3:19-cv-00683-wmc Document #: 22 Filed: 01/31/20 Page 55 of 60




       ANSWER:        Defendants deny the allegations in this Paragraph. Defendants

affirmatively state that Mr. Tucker is the person with final authority to approve or deny such an

application, and Mr. Tucker determined that the construction and use of a lighting system was

not permitted pursuant to Edgewood’s Master Plan, which Master Plan the City has now

repealed at Edgewood’s request.

       240.    Edgewood’s rights vested upon the submittal of its compliant and City-
               approved application.

       ANSWER:        This Paragraph contains a legal conclusion to which no response is

required. To the extent a response is required, Defendants deny the allegations in this Paragraph.

       241.    Edgewood’s Master Plan explicitly and intentionally addresses outdoor
               lighting and related height standards in Section 3.6 “Architectural
               Guidelines For Perimeter Buildings.”

       ANSWER:        Defendants lack knowledge or information sufficient to form a belief

about the truth of the “explicitly and intentionally” allegation in this Paragraph and therefore

deny the same. As to the remaining allegations in this Paragraph, the text of Edgewood’s now-

repealed Master Plan speaks for itself. Defendants deny any allegations inconsistent with the text

of Edgewood’s repealed Master Plan.

       242.    The Master Plan notes in Subsection 7 of Section 3.6 the following self-
               imposed additional requirements for outdoor lighting beyond compliance
               with the City’s Outdoor Lighting Ordinance (emphasis added):

                      7. Site and Building Lighting

                      a.      Utilize dark sky compliant light fixtures
                      b.      Provide lighting that is required for pedestrian safety and building
                              code required exit lighting. Reduce glare and light spill towards
                              the neighborhood, use lower height site lighting with non-glare
                              and cut off shielding.




                                                55
      Case: 3:19-cv-00683-wmc Document #: 22 Filed: 01/31/20 Page 56 of 60



       ANSWER:       The text of Edgewood’s now-repealed Master Plan speaks for itself.

Defendants deny any allegations inconsistent with the text of Edgewood’s repealed Master Plan.

       243.   Edgewood conformed the height of its light poles (80 feet) to match
              lighting approved and installed at Mansfield Stadium at Memorial High
              School in 2018 as that facility has (i) residential neighbors in close
              proximity to their lights and athletic fields, just like Edgewood, and (ii)
              has the same zoning classification as Edgewood.

       ANSWER:       Defendants admit that Mansfield Stadium at Memorial High School is

located within Campus-Institutional District zoning. Defendants lack knowledge or information

sufficient to form a belief about the truth of the remaining allegations in this Paragraph and

therefore deny the same.

       244.   The City is also arbitrarily and capriciously insisting that the default
              height for Edgewood’s light poles is zero (0) feet.

       ANSWER:       Defendants deny the allegations in this Paragraph.

       245.   The City is arbitrarily and capriciously withholding the electrical permits
              necessary to erect Edgewood’s approved and compliant lighting
              structures on its athletic field.

       ANSWER:       Defendants deny the allegations in this Paragraph.

       246.   The City permitted University of Wisconsin to install and use 60 foot tall
              stadium lights at its new Nielsen Tennis Stadium even though University of
              Wisconsin’s Master Plan did not identify the height of the light poles.

       ANSWER:       Defendants deny the allegations in this Paragraph.

       247.   WHEREFORE Edgewood is entitled to the relief requested below.

       ANSWER:       Defendants deny the allegations in this Paragraph.

                                        COUNT VIII

       248.   The allegations contained in all preceding paragraphs are incorporated
              here by reference.




                                              56
      Case: 3:19-cv-00683-wmc Document #: 22 Filed: 01/31/20 Page 57 of 60



       ANSWER:        Defendants incorporate by reference their answers to all preceding

paragraphs.

       249.    Under Section 10.085, Edgewood has a clear legal right to receive its
               already approved electrical permit from the City and from Hank.

       ANSWER:        This Paragraph alleges a legal conclusion to which no response is

required. To the extent a response is required, Defendants deny the allegations in this Paragraph.

       250.    Likewise, Defendants have a clear legal duty under Section 10.085 to
               deliver the already approved electrical permit to Edgewood.

       ANSWER:        This Paragraph alleges a legal conclusion to which no response is

required. To the extent a response is required, Defendants deny the allegations in this Paragraph.

       251.    Defendants’ refusal to comply with Section 10.085 by timely delivering the
               permit has caused and will continue to cause substantial injury to
               Edgewood.

       ANSWER:        Defendants deny the allegations in this Paragraph.

       252.    Defendants’ refusal to comply with Madison General Ordinance 10.085 is
               further evidence of the Defendants’ unequal treatment of Edgewood.

       ANSWER:        Defendants deny the allegations in this Paragraph.

       253.    Unless this Court grants relief, Plaintiffs have no other adequate remedy
               at law.

       ANSWER:        Defendants deny the allegations in this Paragraph.

                                 AFFIRMATIVE DEFENSES

       1.      As a first affirmative defense, Defendants allege that Edgewood’s complaint fails

to state claims upon which relief may be granted.

       2.      As a second affirmative defense, Defendants allege that Edgewood failed to

exhaust remedies or otherwise failed to comply with the statutory prerequisites to bringing some

or all of the claims. Defendants specifically assert that, with respect to Defendants’ state-law




                                                57
      Case: 3:19-cv-00683-wmc Document #: 22 Filed: 01/31/20 Page 58 of 60



vested-rights claim stemming from a lighting application Edgewood submitted (Count VII),

Edgewood failed to seek an appeal to the Zoning Board of Appeals or to the City Council, which

would be required in order for Edgewood to pursue a cause of action.

        3.      As a third affirmative defense, Defendants allege that some or all of Edgewood’s

claims are not ripe for adjudication. The City’s existing code requires Edgewood to go through a

conditional-use process in order to make the changes that Edgewood proposes. As of January 31,

2020, Edgewood has not even begun that process. It is therefore premature for Edgewood to

pursue this litigation.

        4.      As a fourth affirmative defense, Defendants allege that Edgewood may have

failed to mitigate its damages, including but not limited to its failure to go through a conditional-

use process.

        5.      As a fifth affirmative defense, Defendants allege that some or all of Edgewood’s

claims may be barred by claim or issue preclusion.

        6.      As a sixth affirmative defense, Defendants allege that Edgewood may lack

standing to raise some or all of its claims, or those claims have become moot as a result of the

City’s repeal of Edgewood’s Master Plan. And because Edgewood cannot show any risk of

ongoing or future violations, Defendants’ requests for injunctive and other prospective relief

must be rejected.

        7.      As a seventh affirmative offense, Defendants allege that Edgewood may be

estopped from pursuing its claims or may have waived its right to pursue the claims by reason of

its own actions, omissions and course of conduct.




                                                 58
      Case: 3:19-cv-00683-wmc Document #: 22 Filed: 01/31/20 Page 59 of 60



        8.     As an eighth affirmative defense, Defendants allege that they are protected by

common law and statutory immunities and privileges, including municipal immunity and

qualified immunity.

        9.     As a ninth affirmative defense, Defendants allege that Edgewood failed to comply

with the written notice provisions of Wis. Stat. § 893.80(1d).

        10.    As a tenth affirmative defense, Defendants allege that Matthew Tucker and

George Hank have immunity pursuant to Wis. Stat. § 893.80(4), and assert that Defendants may

not recover damages under RLUIPA against individuals sued in their official capacity

        11.    As an eleventh affirmative defense, Defendants allege that Edgewood has not

relied upon Defendants’ statements or conduct to their detriment.

        12.    As a twelve affirmative defense, Defendants allege that at all relevant times, they

acted in good faith based on the current state of the law.

        WHEREFORE, defendants request dismissal of plaintiff’s complaint as a matter of law

and such further relief as the court deems appropriate.

DATE:          January 31, 2020

                                      Respectfully submitted,

                                              /s/ Barry J. Blonien
                                              Sarah A. Zylstra, State Bar No. 1033159
                                              Barry J. Blonien, State Bar No. 1078848
                                              BOARDMAN & CLARK LLP
                                              1 South Pinckney Street, Suite 410
                                              P. O. Box 927
                                              Madison, WI 53701-0927
                                              Telephone: (608) 257-9521
                                              Facsimile: (608) 283-1709
                                              szylstra@boardmanclark.com
                                              bblonien@boardmanclark.com
                                              Attorneys for Defendants




                                                 59
      Case: 3:19-cv-00683-wmc Document #: 22 Filed: 01/31/20 Page 60 of 60



                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on January 31, 2020, a copy of the foregoing was

served electronically, via CM/ECF, on all counsel of record.


                                            /s/ Barry J. Blonien




                                               60
